Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 1 of 29
                        Patricia Feeney-11/10/2020
                   Jean Azor-El, et al. vs. City of New York, et al.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
JEAN AZOR-EL, et al.
                Plaintiffs,
VS.                                            1:20-cv-03650-KPF
CITY OF NEW YORK, et al.,
           Defendants.
-------------------------------x



THE ORAL DEPOSITION of DEPUTY COMMISSIONER PATRICIA
FEENEY, produced, sworn and examined on behalf of the
Plaintiffs, pursuant to Notice to Take Deposition, on
Tuesday, November 10, 2020, beginning at 12:10 a.m.
eastern time, via videoconference, before me,


                          TRICIA D. TATE
                     CERTIFIED COURT REPORTER
                        HERITAGE REPORTING


a Certified Court Reporter, in a certain cause now
pending before the United States District Court,
Southern District of New York, wherein the parties
are as hereinbefore indicated.


                     A P P E A R A N C E S:
For the Plaintiffs:
               Keenan & Bhatia, LLC
               90 Broad Street, Suite 200
               New York, New York 10004
               By Edward "E.E." Keenan, Esq.
               Email: ee@keenanfirm.com
               (Appearing via teleconference)


                   816-384-0701 www.heritagekcmo.com
                        Heritage Reporting Service                     Page: 1 (1)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 2 of 29
                                  Patricia Feeney-11/10/2020
                                       Jean Azor-El, et al. vs. City of New York, et al.
                                                         Page 2                                                      Page 4
 1                                                                 1              EXHIBIT INDEX
             APPEARANCES CONTINUED
 2                                                                 2   EXHIBIT          DESCRIPTION                    PAGE
     For the Defendant Department of Correction:
 3                                                                 3   Exhibit 20 Bates NYC000037 - 38................ 67
           New York City Department of Correction
 4         7520 Astoria Boulevard, Suite 305                       4
           East Elmhurst, New York 11370                               Exhibit 21 Bates NYC000039 - 40................ 67
 5         By Melissa Guillaume, Esq.                              5
           Chlarens Orsland, Esq.                                      Exhibit 22 Bates NYC000041 - 42................ 68
 6         Antonin Gajtani, Esq.                                   6
           Cory Forster, Esq.                                          Exhibit 23 Bates NYC000043 - 180............... 68
 7         (Appearing via teleconference)                          7   Exhibit 24 Bates NYC000181 - 323............... 70
 8                                                                 8   Exhibit 25 Bates NYC000330 - 335............... 76
     ALSO PRESENT: Julia Gokhberg
 9                                                                 9   Exhibit 26 Progress Report Cover Letter........ 89
10                                                                10   Exhibit 27 May - August 2020 Report on
11                                                                11          Environmental Conditions............ 90
12                                                                12   Exhibit 28 Attachment 1, Vacant Cells.......... 91
13                                                                13   Exhibit 29 Attachment 2, Unclean to sight...... 93
14                                                                14   Exhibit 30 Attachment 3, Surfaces (not)
15                                                                15          Smooth and Easily Cleanable......... 93
16                                                                16   Exhibit 31 Attachment 4, Ventilation........... 93
17                                                                17   Exhibit 32 Letter, 9/4/20, to Brann and Glazer. 102
18                                                                18
19                                                                19
20                                                                20
21                                                                21
22                                                                22
23                                                                23
24                                                                24
25                                                                25
                                                         Page 3                                                      Page 5
 1            EXAMINATION INDEX                                    1                PROCEEDINGS
 2   Examination by Mr. Keenan...................... 4             2        DEPUTY COMMISSIONER PATRICIA FEENEY,
 3                                                                 3    was called as a witness and, having been sworn,
 4              EXHIBIT INDEX                                      4    testified as follows:
 5   EXHIBIT          DESCRIPTION                      PAGE        5                 EXAMINATION
 6   Exhibit 1 Notice of 30(b)(6) deposition....... 9              6    BY MR. KEENAN:
 7   Exhibit 2 Affidavit, 3/26/2020................ 23             7   Q Good afternoon, Deputy Commissioner Feeney. How
 8   Exhibit 3 Affidavit, 4/2/2020................. 38             8    are you today?
 9   Exhibit 4 Updated Affidavit, 4/24/2020........ 53             9   A I'm very well. How are you?
10   Exhibit 5 BOC Weekly Report................... 54            10   Q I'm doing well. We had a chance to briefly get
11   Exhibit 6 BOC Housing Area Capacity Data...... 55            11    acquainted before we got on the record today.
12   Exhibit 7 Letter, 11/6/20 to Brann, et al..... 56            12    Again, for the record, my name is E.E. Keenan. I
13   Exhibit 8 Bates NYC000001..................... 60            13    am an attorney representing various Plaintiffs in
14   Exhibit 9 Bates NYC000002 - 7................. 60            14    this matter that's going by the caption Jean
15   Exhibit 10 Bates NYC000008 - 10................ 61           15    Azor-El versus City of New York, et al. You
16   Exhibit 11 Bates NYC000011 - 12................ 63           16    understand that you are here today as a corporate
17   Exhibit 12 Bates NYC000013 - 14................ 63           17    representative of the City of New York to give
18   Exhibit 13 Bates NYC000015 - 16................ 63           18    testimony on various topics pursuant to a
19   Exhibit 14 (Not used)..........................              19    deposition notice, correct?
20   Exhibit 15 Bates NYC000018 - 19................ 64           20   A Yes.
21   Exhibit 16 Bates NYC000020 - 24................ 64           21   Q And Deputy Commissioner Feeney, could you start
22   Exhibit 17 Bates NYC000025 - 28................ 66           22    us off by stating your full legal name.
23   Exhibit 18 Bates NYC000029 - 34................ 66           23   A Patricia Ann Feeney.
24   Exhibit 19 Bates NYC000035 - 36................ 66           24   Q And Deputy Commissioner Feeney, I want to make
25                                                                25    sure that I'm addressing you by the correct title

                                        816-384-0701 www.heritagekcmo.com
                                             Heritage Reporting Service                                    Page: 2 (2 - 5)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 3 of 29
                                  Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 6                                                      Page 8
 1    or mode of address. Would you prefer                   1    Correction?
 2    Commissioner Feeney, Deputy Commissioner Feeney,       2   A Since February of 1992.
 3    Ms. Feeney, how do you prefer to be addressed?         3   Q And to whom do you report?
 4   A It really doesn't make a difference to me.            4   A The commissioner, Commissioner Cynthia Brann.
 5   Q Okay.                                                 5   Q Commissioner Cynthia Brann, B-r-a-n-n?
 6   A Ms. Feeney, Deputy Commissioner Feeney, it            6   A Yes.
 7    doesn't matter.                                        7   Q Okay. And where physically are you today while
 8   Q Okay. Deputy Commissioner, saying that each           8    you're giving your testimony?
 9    time, may be a little long, so I may have say          9   A I am at our headquarters in the Bolivar Corporate
10    Commissioner Feeney or Ms. Feeney, if that's          10    Center.
11    okay.                                                 11   Q We are doing this deposition by remote means due
12   A All right.                                           12    to the pandemic. We're here via Zoom. I think,
13   Q I want to just ask you some preliminary              13    as all of us have learned via Zoom over the last
14    questions. Is there any condition, medication,        14    few months, sometimes the Zoom can fade in and
15    substance or illness that would affect your           15    out. If there is an interruption in the Zoom
16    ability to recall information --                      16    feed and you're not able to hear me, will you let
17   A I didn't hear the last part.                         17    me know that?
18   Q Okay, I'll repeat the question. Is there any         18   A Sure.
19    condition, medication, substance or illness           19   Q And if there is any question that I ask that you
20    affecting you that would influence your ability       20    need me to clarify or ask in a different way,
21    to recall information or testify truthfully           21    will you ask me to do that?
22    today?                                                22   A Yes.
23   A No.                                                  23   Q And so if I ask you a question and you go ahead
24   Q Are you aware of any reason that your deposition     24    and answer the question without asking for
25    should not proceed at this time or why you would      25    clarification, is it fair for us to conclude that
                                                   Page 7                                                      Page 9
 1    not be able to give a deposition?                      1    you understood the question?
 2   A No.                                                   2   A Yes.
 3   Q You understand that the testimony you're giving       3          MR. KEENAN: Julia, could we please
 4    here in this deposition is under the same oath         4    pull up the 30(b)(6) deposition notice.
 5    and the same requirements as if you were               5   Q (By Mr. Keenan) And as we introduced before we
 6    testifying in open court, correct?                     6    got on the record here, Commissioner Feeney,
 7   A Yes.                                                  7    our paralegal and litigation manager, Julia
 8   Q Have you ever given a deposition before?              8    Gokhberg, is going to be helping with the
 9   A Yes.                                                  9    exhibits here so I'll be calling on her at
10   Q Okay. Have those depositions been in connection      10    various points today.
11    with your functions at the Department of              11          MR. KEENAN: And Mr. Thayer, also if
12    Correction?                                           12    you need us to pull up any exhibits for you,
13   A Yes.                                                 13    we're happy to do that.
14   Q Commissioner Feeney, what is your present title      14          (Deposition Exhibit 1 marked.)
15    and role at the New York City Department of           15   Q (By Mr. Keenan) This will be marked as
16    Correction?                                           16    Deposition Exhibit 1, Commissioner Feeney.
17   A I am the deputy commissioner for quality             17    This is a notice of Rule 30(b)(6) deposition.
18    assurance and integrity, and basically the            18    Have you seen this document before?
19    majority of the compliance units report to me, so     19   A Yes, I have.
20    environmental health, fire and safety, the office     20   Q And you understand that you're here, while you've
21    of policy compliance, the compliance and safety       21    individually taken an oath, you are here to give
22    center, and then the engineering auditor, the         22    testimony on behalf of the City of New York,
23    emergency preparedness unit and the internal          23    correct?
24    audit review unit.                                    24   A Yes, I am.
25   Q How long have you been with the Department of        25   Q What did you do to prepare for this deposition
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                                   Page: 3 (6 - 9)
         Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 4 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 10                                                    Page 12
 1    today?                                                 1     plan. And the questions regarding the handling
 2   A I met with the law department attorneys and the       2     of inmates testing positive, I can talk about the
 3    DOC attorneys once.                                    3     department's part of it but not how CHS medically
 4   Q Have you reviewed any documents in preparation        4     treats inmates.
 5    for today's deposition?                                5            (Reporter interruption.)
 6   A No.                                                   6            (Brief recess.)
 7   Q Have you been involved in the production of           7            THE WITNESS: So I'm saying that I can
 8    documents in this case?                                8     answer about the handling of positive individuals
 9   A No.                                                   9     from a custody kind of standpoint but not from a
10   Q Generally speaking, you understand that there's a    10     medical treatment standpoint.
11    list of topics that we are seeking deposition         11            MR. KEENAN: Okay.
12    testimony on in Exhibit 1, correct?                   12            MR. THAYER: I just wanted to jump in,
13   A Yes.                                                 13     I'm sorry.
14   Q Do you have an understanding of which topics you     14            MR. KEENAN: Go ahead. Please.
15    are here today to testify on?                         15            MR. THAYER: I also wanted to relay
16   A The ones relating to the department's COVID plan.    16     that we're producing Ms. Feeney with respect to
17   Q To the department's COVID plan?                      17     one and three, one being the organizational
18   A Yes.                                                 18     structure of the Rikers Island's facilities, and
19            MR. KEENAN: Okay. So, and David, you          19     three being the -- at least with respect to the
20    may be able to help me out on this, I don't know      20     New York City Department of Correction's
21    that we ever got a formal response to this, which     21     policies, procedures and guidelines related to
22    it doesn't matter, I just want to know are -- is      22     COVID-19.
23    the City producing Deputy Commissioner Feeney on      23            MR. KEENAN: Okay. So we'll go through
24    all topics today or on specified topics?              24     those just to be clear. Julia, if we could go to
25            MR. THAYER: On specified topics.              25     number one.
                                                  Page 11                                                    Page 13
 1            MR. KEENAN: Okay. Do you want to               1   Q (By Mr. Keenan) Ms. Feeney, number one is the
 2    just -- to shortcut this, I don't want to ask          2    organizational structure of the Rikers Island
 3    Commissioner Feeney to guess. What topics --           3    facilities. You are prepared today to testify
 4    I'll just ask you, what topics is the City             4    as to that, correct?
 5    producing Commissioner Feeney on today?                5   A Yes.
 6            MR. THAYER: Sure. Let me scroll over           6   Q And then number three, as to the New York City
 7    to my own version of this. So I think Ms. Feeney       7    Department of Correction, you are prepared to
 8    is able to speak about, as she just indicated,         8    testify as to Department of Correction, or DOC's,
 9    the policies and procedures and guidelines             9    policies, procedures and guidelines related to
10    applicable to Rikers Island facilities relating       10    COVID-19, correct?
11    to the COVID-19 pandemic. That is number four.        11   A Yes.
12            I understand her to be able to testify        12   Q And then topic four, I'm not going to read all of
13    to Rikers' policies and procedures regarding the      13    that into the record, but you can see it here,
14    handling of inmates testing positive for              14    correct? Are you able to see topic four,
15    COVID-19. That's number eight.                        15    Ms. Feeney?
16            And those who are -- I think within           16   A Yes, I can.
17    that, those who are vulnerable to contracting         17   Q Okay. You're here today and prepared to testify
18    COVID. That would be number nine.                     18    as to the matters set forth in topic four?
19            And I think that is it.                       19   A Except for the medical treatment protocol.
20   Q (By Mr. Keenan) Okay. Commissioner Feeney,           20   Q Okay. Everything except subparagraph 4-H,
21    you heard Mr. Thayer specify that you're here         21    correct?
22    today to present testimony on topics four,            22   A Yes.
23    eight and nine. Is that your understanding?           23            MR. KEENAN: And let's go to the next
24   A Yeah. I could answer questions about ten if it's     24    page, if we could, please, Julia.
25    related to the COVID, the department's scope and      25   Q (By Mr. Thayer) And topic number eight,
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                                Page: 4 (10 - 13)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 5 of 29
                                  Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 14                                                      Page 16
 1    "Rikers' policies and procedures on the                 1    members.
 2    treatment and handling of inmates testing               2   Q (By Mr. Keenan) And then Cynthia Brann is the
 3    positive for COVID-19." Ms. Feeney, you are             3    commissioner of correction, correct?
 4    prepared to testify as to that topic, correct?          4   A Yes.
 5   A As to the DOC handling of the individuals but not      5   Q And she is in overall charge of the Department of
 6    their medical treatment, yes.                           6    Correction, right?
 7   Q All right. And then topic nine, "Rikers'               7   A Yes.
 8    policies and procedures on the treatment and            8   Q So we understand the structure of the Department
 9    handling of inmates vulnerable to contracting           9    of Correction, Rikers Island encapsulates most of
10    COVID-19, including but not limited to inmates         10    the detention and correctional facilities
11    with pre-existing conditions, respiratory              11    operated by the City of New York, correct?
12    conditions and compromised immunity."                  12   A Yes.
13           Are you prepared today to testify as to         13   Q There are various other facilities located
14    that topic with respect to the DOC?                    14    elsewhere in the city, correct?
15   A Yes.                                                  15   A Yes.
16   Q Okay. Is there anything I've missed that you're       16   Q There's the Manhattan Detention Center, which is
17    here to testify as to?                                 17    also known as The Tombs, correct?
18   A I think that's it.                                    18   A Yes.
19           MR. KEENAN: Okay. David, anything I             19   Q Okay. It is still in operation at this time,
20    missed there?                                          20    right?
21           MR. THAYER: I think that, to the                21   A Yes.
22    extent that there may be overlap to some of the        22   Q Is there a plan to reduce operation at the
23    other topics and the topics we've identified, I        23    Manhattan Detention Center or reduce the number
24    think Ms. Feeney will be able to testify towards       24    of inmates being held there?
25    those, but I think that encapsulates the heart of      25   A Yes. We're closing the facility.
                                                   Page 15                                                      Page 17
 1    Ms. Feeney's expected testimony.                        1   Q When is that occurring?
 2   Q (By Mr. Keenan) Okay. And we're going to be            2   A Before the end of the year. I don't have an
 3    talking a lot, obviously, today, Ms. Feeney,            3    exact date.
 4    about the policies in place at Rikers. My               4   Q Okay. Does that relate to COVID-19 or is it just
 5    questions are directed to Rikers generally, all         5    part of the long-term general planned closure of
 6    of the units at Rikers unless I specify                 6    the facility?
 7    otherwise. So I just wanted to make sure we             7   A It's part of the long-term plan to build the new
 8    have that understanding.                                8    borough-based jails.
 9   A Okay.                                                  9   Q Other than Rikers and the Manhattan Detention
10   Q Some quick background questions.                      10    Center, are there any -- are there any other
11   A I can't hear you.                                     11    correctional facilities that the City operates
12           (Reporter interruption.)                        12    other than simply a short-term lockup located at
13   Q (By Mr. Keenan) Some quick background                 13    a police precinct?
14    questions. Can you identify who Hazel Jennings         14   A Yes, we have the Vernon C. Bain Center in the
15    is?                                                    15    Bronx.
16   A She's our chief of department.                        16   Q And which inmates does that location house?
17   Q And can you tell us what Ms. Jennings does?           17   A They're detainee inmates.
18   A She is the highest ranking uniformed member of        18   Q Is there any difference between who is sent to
19    the department. She oversees all of the                19    Center in the Bronx and who's sent to Rikers or
20    uniformed facilities and uniformed staff members.      20    NVC?
21           MR. KEENAN: Ms. Tate, did you get               21   A The facilities generally get admissions from the
22    that?                                                  22    boroughs that they're -- that they're in, and
23           THE COURT REPORTER: No, I didn't get            23    VCBC is getting new admission -- is getting new
24    the last word.                                         24    admission inmates right now.
25           THE WITNESS: Staff, uniform staff               25   Q All right. Is the facility in the Bronx slated
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                                 Page: 5 (14 - 17)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 6 of 29
                                  Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 18                                                    Page 20
 1    to be closed?                                          1    those guidelines?
 2   A No.                                                   2   A The CDC is one of the preeminent public health
 3   Q Okay. And so there are no plans to close or           3    agencies in the country.
 4    reduce inmate population at this time at the --        4   Q And same question with respect to the New York
 5    at the Center in the Bronx?                            5    State and New York City departments of health,
 6   A Not at this time, no.                                 6    why are you looking to their guidelines and
 7   Q The inmates who are presently housed in the           7    guidance in developing your COVID-19 --
 8    Manhattan Detention Center, are they going to          8   A Again, they're public health experts.
 9    have to be re-aligned to being housed in Rikers?       9   Q And would you agree with me that the CDC, the New
10   A Or in VCBC, yes.                                     10    York State Department of Health and the New York
11   Q Okay. And there's been no addition of space or       11    City Department of Health have greater expertise
12    construction of new housing units either in the       12    in public health response in dealing with
13    Bronx or at Rikers, correct?                          13    pandemics than the DOC has in-house?
14   A No. It will be the number of closed housing          14   A Yes. That's why we run most of our plans through
15    areas that we're going to open to bring the new       15    the health department and the city.
16    inmates into.                                         16   Q And when you said you run most of your plans
17           (Reporter interruption.)                       17    through the health department and the city, can
18   Q (By Mr. Keenan) Is DOC -- and I'll speak             18    you tell us what you mean by running it through
19    generally about DOC, and I assume this applies        19    the health department?
20    to Rikers unless you tell me otherwise, is DOC,       20   A So like when we're working to reopen services,
21    including its operations at Rikers, accredited        21    our plans are reviewed by the health department
22    by any accrediting organizations such as the          22    and we work with them to make sure that we have
23    American Correctional Association or the              23    the best plans that we can to keep our staff and
24    National Commission on Healthcare and                 24    individuals safe.
25    Corrections?                                          25   Q Commissioner Feeney, would you agree that the DOC
                                                  Page 19                                                    Page 21
 1   A No.                                                   1    has a duty to inform itself about public health
 2   Q All right. Is DOC seeking accreditation by any        2    threats?
 3    accrediting agency or organization?                    3   A Yes.
 4   A Not to my knowledge, no.                              4   Q Okay. And would you agree that the DOC has a
 5   Q Why not?                                              5    duty to seek advice from competent healthcare
 6   A I think that we're waiting to seek accreditation      6    professionals?
 7    in the new facilities.                                 7   A Yes.
 8   Q If DOC sought accreditation at this time, do you      8   Q Would you agree that the DOC has a duty to
 9    believe you would not obtain accreditation for         9    explore what the available alternatives are for
10    some reason?                                          10    dealing with public health threats?
11   A I haven't looked at the accreditation standards      11   A Yes.
12    in quite some time, so I'm not sure.                  12   Q And would you agree with me that the DOC has a
13   Q In dealing with COVID-19 --                          13    duty to act based on facts and not just based on
14   A Uh-huh.                                              14    assumptions?
15   Q -- what standards have you looked to, and when I     15   A Yes.
16    say "you," I mean the Department of Correction,       16   Q Would you agree that the DOC has a duty to
17    what standards or guidance has the DOC looked to      17    consult national, state and local public health
18    in developing its response to COVID-19?               18    guidance in responding to COVID-19?
19   A The CDC guidelines, the New York State Department    19   A Yes.
20    of Health guidelines, and the New York City           20   Q Would you agree with me that the DOC has a duty
21    Health Department guidelines.                         21    to keep Rikers Island safe and sanitary?
22   Q Okay. Anything else?                                 22   A Yes.
23   A No, I think that's it.                               23   Q Would you agree the DOC has a duty to keep both
24   Q Tell us why the DOC has looked to the CDC            24    staff and inmates safe?
25    guidelines, what -- what importance you place in      25   A Yes.
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                                Page: 6 (18 - 21)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 7 of 29
                                  Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 22                                                    Page 24
 1   Q Would you agree that the DOC has a duty to update      1    Why don't we just briefly go through the four
 2    or reconsider its protocols when circumstances          2    pages of that so you can see every page of it.
 3    have changed?                                           3   A Okay.
 4   A I'm sorry, you broke up. And I didn't hear the         4   Q Having seen all four pages of Exhibit 2,
 5    whole question.                                         5    Commissioner Feeney, do you recognize this as an
 6   Q So would you agree with me the DOC has a duty to       6    affidavit that you executed on March 26, 2020?
 7    update or reconsider its protocols if                   7   A Yes.
 8    circumstances have changed?                             8   Q Okay. Would you agree with me that COVID-19
 9   A Yes.                                                   9    poses a serious threat of harm or even death to
10   Q Would you agree with me that it's not enough just     10    people who contract it?
11    to have policies on paper, the DOC needs to            11   A Yes, it can.
12    enforce the policies?                                  12   Q And would you agree with me that COVID-19 is a
13   A Yes.                                                  13    serious health threat and safety threat?
14   Q And would you agree with me that in order to          14   A Yes.
15    ensure the policies are actually being enforced        15   Q Let's go to page 2. Okay?
16    and implemented, the DOC and its management have       16   A Uh-huh.
17    a duty to monitor whether staff and inmates are        17   Q I want to ask you about hand hygiene. This talks
18    complying with policies?                               18    about some guidance. Let's go to the prior page
19   A Yes.                                                  19    if we could, Julia.
20   Q And the DOC has a duty to take action if people       20           So your affidavit says: As part of the
21    are not complying with policies?                       21    ongoing efforts to contain the spread of
22   A Yes.                                                  22    COVID-19, the DOC has implemented various
23   Q When was the first time that DOC received             23    measures communicated then to staff and persons
24    information about COVID-19 being a potential           24    in custody. These recommendations include the
25    health threat?                                         25    following.
                                                   Page 23                                                    Page 25
 1   A I think we had our first meeting about it in           1            And then I'm paraphrasing here, but
 2    February. We were meeting to update our pandemic        2    then we go to the next page, and it says in
 3    plan.                                                   3    subparagraph D, "Hand hygiene - wash hands
 4   Q Did DOC already have a pandemic plan at that           4    frequently with soap and water. If soap and
 5    time?                                                   5    water are not available, the use of alcohol based
 6   A Yes, we did.                                           6    hand sanitizer shall be employed. Only staff may
 7   Q Has DOC ever responded to any prior epidemic or        7    carry hand sanitizer per DOC policy."
 8    pandemic?                                               8            Did I read that correctly?
 9   A Yes.                                                   9   A Yes.
10   Q What epidemics or pandemics has DOT responded to?     10   Q Okay. Would you agree with me that hand hygiene
11   A H1N1 was the most recent pandemic.                    11    is critical in stopping the spread of COVID-19?
12   Q And so you had a pandemic plan at that time?          12   A Yes.
13   A Yes.                                                  13   Q And why do you suggest or has DOC suggested the
14   Q Is that correct?                                      14    use of hand sanitizer?
15   A Uh-huh.                                               15   A We only suggest the use of hand sanitizer when
16   Q And then did you go about updating that plan?         16    washing with soap and water in a sink is not
17   A Yes, we did.                                          17    available per CDC guidelines. It's much better
18           MR. KEENAN: I want to bring up a                18    to wash your hands with soap and water. And
19    series of affidavits. Julia, if we could bring         19    after you physically remove the virus from your
20    up the March 26, 2020 affidavit of Deputy              20    hands, then to use hand sanitizer.
21    Commissioner Feeney. This will be Exhibit 2.           21   Q You acknowledge in your affidavit that a sink to
22           (Deposition Exhibit 2 marked.)                  22    wash your hands with soap and water is not always
23   Q (By Mr. Keenan) Commissioner Feeney, this is          23    necessarily going to be available to staff and
24    going to be marked as Exhibit 2. It is an              24    inmates at Rikers, correct?
25    affidavit that you executed in March of 2020.          25   A For the staff, definitely not. To the
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                                Page: 7 (22 - 25)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 8 of 29
                                  Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 26                                                     Page 28
 1    incarcerated individuals, it is most of the time.       1    too many people in the bathroom. And one of the
 2   Q How do you know that?                                  2    questions that we ask on the audit is: Are there
 3   A Because I worked here and toured the jails for         3    any complaints that the incarcerated individuals
 4    many years and I know that there are sinks with         4    have about what's going on in the area.
 5    soap and water in every cell and every housing          5   Q You said that you have received or heard of
 6    area.                                                   6    reports of people drinking hand sanitizer in
 7           I know that the intakes have sinks with          7    other jurisdictions. Which reports are --
 8    soap and water in them, as do the clinics. There        8           (Reporter interruption.)
 9    are inmate bathrooms in areas like social               9   Q (By Mr. Keenan) Which reports have you heard
10    services, although during COVID, the individual        10    and in what jurisdictions?
11    separate staying in their housing area.                11   A I don't know the specifics of which ones off the
12           Additionally, we do audits every day.           12    top of my head.
13    The captains audit each one of their areas three       13   Q Do you know if those -- so you don't -- you don't
14    times during an eight-hour tour.                       14    have the details of what happened or what facts
15           And in addition to that, my staff and           15    were those supposed scenarios, correct?
16    the bureau chief of facility operations staff          16   A No, not with me.
17    conducts additional tours of additional audits so      17   Q Has anyone in DOC's custody ever drunk hand
18    we're basically auditing the audits to ensure          18    sanitizer?
19    that there's soap at every sink, that the sinks        19   A I don't know.
20    are operable, that we have adequate sanitizing         20   Q You're not aware of any situation ever in which
21    solution, and that PPE is available.                   21    anybody in DOC custody has drunk hand sanitizer,
22   Q Why does DOC not make hand sanitizer available to     22    correct?
23    inmates?                                               23           MR. THAYER: Objection. You can
24   A Because it has 60 percent alcohol in it and it's      24    answer, Ms. Feeney.
25    highly flammable so it's dangerous.                    25   A I don't know. Like medical staff doesn't always
                                                   Page 27                                                     Page 29
 1           And also, in other jurisdictions there           1    give us information about inmates' medical
 2    have been reports of individuals drinking the           2    conditions.
 3    hand sanitizer for the alcohol content.                 3   Q (By Mr. Keenan) But you -- you, as you sit
 4           And since soap and water is available            4    here today, are not aware of any instance of
 5    at the sinks, it's a risk that we don't want to         5    that ever happening, are you?
 6    take.                                                   6   A No.
 7   Q You mentioned sinks. Isn't it the case that one        7   Q Okay. Are you aware of any instance ever in
 8    means of responding to COVID-19 is that people          8    which an inmate in DOC custody has lit hand
 9    are supposed to engage in social distancing and         9    sanitizer on fire?
10    not congregate in spaces?                              10   A We don't give them access to it, so no.
11   A Yes.                                                  11   Q What means -- do inmates have access to lighters
12   Q Okay. Sinks in congregate spaces, if people are       12    or matches such that they could light hand
13    all trying to wash their hands at the same time,       13    sanitizer on fire if they wanted to?
14    run the risk of people congregating and not being      14   A They should not, but they are -- they have set
15    able to socially distance, correct?                    15    fires with batteries and wires.
16   A Well, I've been touring the jail daily and weekly     16   Q How many fires have been set in Rikers in the
17    since COVID started and have never seen a long         17    past month?
18    line at any of the sinks for individuals to wash       18   A A couple. I don't know the actual number.
19    their hands. But I guess, theoretically, that          19   Q Okay. How many inmates are there at Rikers right
20    would be correct.                                      20    now?
21   Q And it might well be that the reason you haven't      21   A Approximately 7,000.
22    seen a long line is that people don't want to          22   Q Let's go to paragraph 8e. This talks about
23    congregate, right?                                     23    social distancing strategies that have been
24   A I have not had anybody tell me that they haven't      24    employed. In dormitory style settings --
25    been able to wash their hands because there are        25   A Uh-huh.
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                                 Page: 8 (26 - 29)
          Case 1:20-cv-03650-KPF Document     67-4 Filed 01/22/21 Page 9 of 29
                                  Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 30                                                     Page 32
 1   Q -- what -- are people actually sleeping at least       1    well?
 2    six feet apart from each other?                         2   A The majority of our individuals in custody right
 3   A In some instances. In some instances we                3    now I believe are violent --
 4    recommend that they sleep head to toe. We've            4           (Reporter interruption.)
 5    been predominantly keeping the inmates in kind of       5   A For violent crimes; the majority of them are
 6    the same group of inmates. We haven't been              6    felony arrests at this point.
 7    transferring them out a lot, and we have not had        7   Q (By Mr. Keenan) That's a majority, but it's
 8    a case of transmission in the jail since                8    not everybody, correct?
 9    May 19th. The only positive cases have been new         9   A Correct.
10    admission inmates.                                     10   Q All right. Why is it that at least six feet of
11   Q You do not test current inmates, correct?             11    distance is not being maintained in every
12   A You would have to ask medical for the reason that     12    dormitory setting?
13    they test. But if someone is symptomatic, they         13   A In some instances, the beds are bolted to the
14    would get tested.                                      14    floor so that's why we suggest they sleep head to
15   Q But there's no -- there is no program in place        15    toe. We've been bringing more housing areas on
16    for the regular testing or even random testing of      16    line so that we can clean out housing areas that
17    inmates who are in Rikers, correct?                    17    are a little higher in occupancy.
18   A You would have to ask the medical staff that          18   Q Which housing areas have you been brought back on
19    question.                                              19    line?
20   Q But -- but you're not aware -- you're not aware       20   A We're working on the one in EMTC to bring back on
21    of that, are you?                                      21    line; they're working in RNDC.
22   A No, but the medical staff wouldn't necessarily        22   Q How many additional beds or space for how many
23    tell me that.                                          23    additional inmates are you going to be able to
24   Q Who's in charge of medical staff at Rikers?           24    bring back on line by reopening some of these
25   A Drs. Patsy Yang and Dr. Ross McDonald.                25    closed facilities?
                                                   Page 31                                                     Page 33
 1           (Reporter interruption.)                         1   A  I don't know offhand.
 2   Q (By Mr. Keenan) Can we hear those names again?         2   Q  You said you don't know offhand?
 3   A Patsy Yang and Ross McDonald.                          3   A  Uh-huh.
 4   Q McDonald or McDonnelly?                                4   Q  Where will we find that out?
 5   A McDonald.                                              5   A  Custody management.
 6   Q McDonald, okay. So back to my question of social       6   Q  What is the timeline for bringing these
 7    distancing. Are people actually sleeping at             7    facilities back on line?
 8    least six feet apart from each other in                 8   A I don't know.
 9    dormitories or not?                                     9   Q Okay. Is the reason that there's not at least
10   A Not every dormitory, no.                              10    six feet of distance between everybody in
11   Q Okay. Does the DOC have in place a set of             11    dormitory setting basically a space issue;
12    processes or standards for deciding whether DOC        12    there's just presently not enough space?
13    is going to release certain inmates in order to        13   A I'm not sure that that's correct. I know that,
14    relieve the number of people in Rikers?                14    like I said, they've been transferring housing
15   A There's a work release program that the               15    areas in cohorts and we have been trying not to
16    commissioner can identify people to participate        16    move people, but I don't necessarily know that
17    in. And the medical staff identified and               17    it's we don't have space to put other people.
18    recommended that a certain number of individuals       18   Q And --
19    be released due to their medical condition and         19   A If we needed to, we can open EMTC also, so we
20    that is going through the appropriate legal            20    have beds.
21    process, and approximately 1500 individuals were       21   Q What is EMTC?
22    released.                                              22   A One of the jails.
23   Q Are all of the people in Rikers who are being         23   Q And -- and it's presently closed?
24    detained people with violent criminal records, or      24   A Yes.
25    are there some people with non-violent records as      25   Q How come it hasn't been reopened yet?
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                                Page: 9 (30 - 33)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 10 of 29
                                 Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 34                                                     Page 36
 1   A Well, we opened it during COVID, that's where we       1    and protocols are in place for how they are
 2    housed symptomatic and positive individuals. And        2    housed and interacting with people during those
 3    when that number went down so that those                3    14 days?
 4    individuals could be housed in west facility, the       4   A So they're housed by classification so some are
 5    facility, we would be able to open it anytime we        5    in dorms and some are in cells.
 6    needed it.                                              6   Q And is that classification according to
 7   Q And if it's closed right now and you have people       7    dangerousness or their record, or how are they
 8    who are presently sleeping less than six feet           8    classified for dormitory versus cell housing?
 9    apart from each other, how come you don't reopen        9   A It's a -- it's a whole system. It deals with
10    it right now in order to thin out the population       10    what their charges are, what previous charges
11    so people can distance?                                11    within the last seven years were, what their age
12   A So I think we have to look at the COVID plan as a     12    is, do they have an infraction history. So
13    whole, and, as I said, we haven't had a case of        13    there's a whole bunch of things that go into
14    transmission since May 19th within the                 14    their classification.
15    facilities, so I don't necessarily think that the      15   Q Other than the admission of -- or the testing of
16    number of individuals in the housing area right        16    new inmates --
17    now --                                                 17   A Uh-huh.
18            (Reporter interruption.)                       18   Q -- does DOC do any other testing for COVID?
19   A -- is harmful.                                        19   A DOC does not test for COVID. CHS tests for
20   Q (By Mr. Keenan) So DOC has basically made a           20    COVID.
21    judgment at this point that it's not necessary         21   Q Does CHS do any other testing for COVID?
22    to have at least six feet of distancing because        22   A As I said, you would have to ask them. Other
23    you haven't had a reported case of in-facility         23    than for symptomatic inmates, I don't know what
24    transmission since May?                                24    their protocol is.
25   A That's not what I said, but I'm saying you have       25   Q DOC has not implemented a regimen for testing
                                                   Page 35                                                     Page 37
 1    to look at the whole -- the whole COVID plan as a       1    staff, has it?
 2    whole --                                                2   A No. We set up an agreement with Northwell and
 3   Q What --                                                3    they do our testing for us. We did send staff on
 4   A -- is successful.                                      4    to go get tested, but there is no mandatory
 5   Q How do you define success, Commissioner Feeney?        5    testing. But we do screening of everybody that
 6   A That we haven't had transmission in the facility       6    enters the facility.
 7    since May.                                              7   Q And how do you do that?
 8   Q Have you had any kind of transmission?                 8   A There's a series of questions. They fill out a
 9   A New admission inmates coming in when they get          9    form, there's a series of questions that deal
10    tested when they come in to the system have been       10    with COVID-related symptoms and have you been
11    positive, but not among our inmates who have been      11    around somebody who had COVID.
12    here.                                                  12           And then your temperature is checked.
13   Q Do you test every inmate upon admission?              13    If you have a temperature of 100.4 or greater,
14   A Yes.                                                  14    you're not allowed into the facility and you have
15   Q And until you get the test results back, what are     15    to report to your medical doctor. And then you
16    the protocols in place for housing those people        16    have to get cleared by the health management
17    while you're waiting on it?                            17    division to return to work.
18   A So they're housed in new admission housing where      18   Q Are all staff, do they have their temperatures
19    they remain for at least 14 days and their COVID       19    taken every day when they report?
20    test returns, and the individuals don't get moved      20   A Yes. Those that report to the jails, yes.
21    to other housing until the CHS staff clear them        21   Q Let's go to the April 2nd, 2020 affidavit.
22    to be moved.                                           22   A I'm sorry, I can't hear you.
23   Q While inmates are in the new admissions housing       23           MR. KEENAN: Sure. Let's go to the --
24    for the 14 days, are they in isolation or are          24    Julia, let's go to the April 2nd affidavit. This
25    they housed with other inmates? What procedures        25    will be Exhibit 3. And let's just go through all
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                               Page: 10 (34 - 37)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 11 of 29
                                 Patricia Feeney-11/10/2020
                                 Jean Azor-El, et al. vs. City of New York, et al.
                                                 Page 38                                                     Page 40
 1    the pages there.                                      1   A Okay, I don't know the actual number.
 2           (Deposition Exhibit 3 marked.)                 2   Q Okay. Well, what I'm trying to understand is is
 3   Q (By Mr. Keenan) Commissioner Sweeny, do you --       3    there just one janitor's closet available to all
 4    I'm sorry, Feeney. Apologies.                         4    the inmates in a given housing unit?
 5   A No problem.                                          5   A So there's one janitor's closet for each side of
 6   Q Commissioner Feeney, do you recognize Exhibit 3?     6    the housing area, or if there's one janitor
 7   A Yes. It's another one of the affidavits I wrote.     7    closet, it has twice the number of supplies.
 8   Q Exhibit 3 is an affidavit that you executed on       8   Q So how many janitors' -- like, for instance, if I
 9    April 2nd, 2020?                                      9    want to get a canister or a spray bottle of
10   A Yes.                                                10    disinfectant, how many spray bottles or canisters
11   Q Let's go to paragraph 8, please. Paragraph 8        11    of disinfectant are available for every hundred
12    says: ...DOC's policy is to provide every            12    inmates?
13    individual in custody with their own bar of soap     13   A The disinfectant is provided in a dispenser and
14    and access to cleaning supplies in the housing       14    the dilution, it's got a very strong dilution
15    area janitor's closet including, but not limited     15    ratio so it's a bottle of the concentrated
16    to: Disinfectant, mold and mildew cleaner,           16    sanitizer that the dispenser dilutes. And the
17    general cleaner, and floor cleaner, and cleaner      17    individuals get it in a bucket. We don't use
18    without grit.                                        18    spray bottles for disinfectant.
19           Did I read that correctly?                    19   Q So in order -- if you want to get a disinfectant
20   A Yes.                                                20    in order to wipe down your cell or your bed or a
21   Q And -- just getting to the right place here.        21    high-touch surface such as a doorknob, you
22    What type of soap is distributed to inmates?         22    have -- what are the steps you have to go through
23   A Bar soap.                                           23    to do that as an inmate?
24   Q Bar soap, okay. Is it an antibacterial soap or      24   A You say to the officer, I would like to clean and
25    some other kind of soap, or do you know what kind    25    sanitize whatever, and the officer will unlock
                                                 Page 39                                                     Page 41
 1    of soap it is?                                        1    the janitor closet and provide you with the
 2   A I'm not sure what kind of soap it is. It's made      2    supplies. When you're done with the cleaning,
 3    by Corcraft.                                          3    you return the supplies, clean them, and they are
 4   Q Okay. Made by corporate you said?                    4    again secured in the janitor closet.
 5   A Corcraft.                                            5   Q And basically only one inmate can do this at a
 6   Q Spell that for us, please.                           6    time, right?
 7   A C-o-r-c-r-a-f-t.                                     7   A No. Multiple inmates can do it at a time.
 8   Q Do inmates -- are cleaning supplies available        8   Q How many?
 9    only at one central place in each housing unit or     9   A There are four mop -- mop buckets and mops, and
10    are they dispersed throughout the housing units?     10    there are six sponges and six green scouring
11   A They are locked in the janitor's closet and         11    pads, so multiple people can do it at a time.
12    there's a bucket of sanitizer that, since COVID,     12   Q But those -- those sponges and green scouring
13    we have been leaving out for folks to sanitize       13    pads are reused?
14    the phone before use if they want to.                14   A Yes. When you're done, you place them in a
15           But anytime an individual has out of          15    bucket with the sanitizing solution so they get
16    soap, they can ask for any of the cleaning           16    sanitized prior to the next use.
17    supplies to clean their own bed or a cell area.      17   Q Okay.
18    And then we have the house detail that's trained     18   A So after ten minutes, they're good to go.
19    in cleaning and sanitizing procedures that does      19   Q Okay. So any given sponge or scouring pad has to
20    the general cleaning and sanitizing of the           20    be sitting there for ten minutes before it can be
21    housing units.                                       21    reused, correct?
22   Q So let's take NIC as an example. How many people    22   A Yes.
23    are in NIC?                                          23   Q Has the department considered acquiring sanitary
24   A Oh, I don't know off the top of my head.            24    wipes, such as Clorox wipes, or something, or
25   Q Several hundred?                                    25    Lysol wipes to distribute to inmates?
                                 816-384-0701 www.heritagekcmo.com
                                      Heritage Reporting Service                               Page: 11 (38 - 41)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 12 of 29
                                 Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 42                                                     Page 44
 1   A We have some wipes, but we don't generally give        1   Q Okay. Give me an example of that.
 2    them to the incarcerated individuals because they       2   A So dispensers in kitchens and in bathrooms, the
 3    end up getting stuck down toilets and it will           3    dispensers we have in the janitor closets will
 4    clog the toilet. So if we use the liquid cleaner        4    get vandalized if the door is left unlocked.
 5    and sanitizer, we don't have to worry about             5   Q Have you explored having secured dispensers or
 6    clogging the toilets.                                   6    dispensers that are not easy to fashion into
 7   Q How many instances of clogged toilets in the last      7    weapons?
 8    month have you had because of a wipe?                   8   A These are secured --
 9   A Well, we haven't given them out to the                 9           (Reporter interruption.)
10    individuals in the last month, but we did do a         10   A These are secure dispensers.
11    project in the courts probably a year, year            11   Q (By Mr. Keenan) What about have you ever just
12    and-a-half ago, where we had the hand sanitizer        12    personally gotten a bottle of -- or a canister
13    wipes, not the cleaning sanitizer, and they were       13    of Clorox wipes or Lysol wipes, you know they
14    constantly being flushed in the toilet.                14    come in kind of a plastic, softish plastic
15   Q You said you did a project in the -- in the           15    canister, have you ever seen one of those?
16    courts?                                                16   A Yes.
17   A Yes. In the Bronx courts.                             17   Q Okay. Have you ever seen one of those be
18   Q Tell us about that project.                           18    fashioned into a weapon?
19   A Well, it was just that. We were trying to see if      19   A We don't give them to them so no, I haven't seen
20    it was easier to hand out sanitizing wipes             20    them fashioned into a weapon.
21    instead of having bar soap in the court pen, and       21   Q Okay.
22    all it ended up really doing was creating a lot        22   A Again, there's no reason to give them sanitizing
23    of clogged toilets.                                    23    wipes. We have plenty of Virex 256 sanitizer
24   Q Have you ever experimented or tried distributing      24    that's effective against COVID.
25    sanitizing wipes since COVID started?                  25   Q Does have Virex 256 sanitizer have any substances
                                                   Page 43                                                     Page 45
 1   A Not to the incarcerated individuals, no.               1    in it that could be intoxicating?
 2   Q Okay. Have you explored simply instructing             2   A Not to my knowledge. It's ammonia, it's not an
 3    people that they should throw any used sanitary         3    alcohol-based product.
 4    wipes into a trash can and making more trash cans       4   Q Have you explored having a system in place where
 5    available?                                              5    correctional officers can distribute hand
 6   A Well, there is no reason for us to provide             6    sanitizer directly to inmates upon their request,
 7    sanitizing wipes because we have adequate               7    Hey, I just want a squirt of hand sanitizer?
 8    sanitizer in the janitor closet. So we have             8   A No. There's no reason for them to have the hand
 9    plenty of sanitizer available for the population.       9    sanitizer. We have sinks with soap and water.
10   Q In order to go get the sanitizer, an inmate has       10   Q Every --
11    to interact face-to-face with a correctional           11   A The CDC recommends that you use a sink with soap
12    officer, right?                                        12    and water. The hand sanitizer is only
13   A That would be the same process with the wipes,        13    recommended to be used when a sink is not
14    any wipes.                                             14    available.
15   Q Unless you distributed them to inmates generally      15   Q Are there inmates who are on work details at
16    or put them in dispensers, right?                      16    Rikers?
17   A Yeah, we probably we could do that, but               17   A Yes.
18    dispensers could be broken up into weapons, so we      18   Q Okay. And when they're on work detail, they are
19    tend to not put dispensers out where the               19    circulating throughout a housing unit in much the
20    population lives. A dispenser would be locked in       20    same way as a staff member would, right?
21    the janitor closet also.                               21   A No. Well, the house detail would live in the
22   Q Have you ever had a dispenser at Rikers, had an       22    housing area. There are only very few instances
23    instance of a dispenser for items being made into      23    where we have an outside inmate detail work
24    a weapon?                                              24    inside a housing unit.
25   A Sure, many times.                                     25   Q During a given work detail, it's certainly

                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                               Page: 12 (42 - 45)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 13 of 29
                                 Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 46                                                     Page 48
 1    possible that an inmate wouldn't necessarily have       1   A Each individual has their own bar soap, plus we
 2    immediate access to a sink to wash their hands,         2    put additional bar soap on each sink.
 3    right, because they're working?                         3   Q Okay. In order to use the sink, do you have to
 4   A Well, no. There are bathrooms available for them       4    handle the sink, like turn a knob or something
 5    to use while they're working so they could wash         5    like that?
 6    their hands in that bathroom.                           6   A Yes.
 7   Q Would that be the case with staff as well?             7   Q Okay. And I know we're getting into the details
 8   A Yes.                                                   8    of washing one's hands, but it seems important
 9   Q So why -- why do you issue hand sanitizer to           9    here. If you go and wash your hands and you're
10    staff then but not to inmates who are on a work        10    using bar soap, unless you have an individual bar
11    detail?                                                11    of soap with you, you're using bar soap that
12   A Because staff have cart or posts, they have           12    someone else has used, right?
13    recreation posts. They have posts where they do        13   A As I said, every individual has their own bar of
14    not have access to a sink with soap and water.         14    soap, but we do put additional soap in the
15   Q Are you --                                            15    bathroom in case they forgot theirs.
16   A We have the security posts that are outside, so       16   Q So if you don't have your individual soap with
17    there are lots of posts where an officer does not      17    you, you have to use soap that someone else has
18    have access to a sink and that's where we              18    used, right?
19    distribute the hand sanitizer.                         19   A Or you can ask the correctional officer for
20   Q Does every inmate in Rikers have access to a sink     20    another bar of soap. We have boxes of soap in
21    with soap and water in a non-congregate setting,       21    every housing unit.
22    like not a collective bathroom, a sink that they       22   Q And in order to turn on the sink, you have to
23    can go use individually while observing social         23    handle the knobs of the sink, correct?
24    distancing, does every single inmate have              24   A Yes.
25    continuous access to a sink like that?                 25   Q They're not automated sinks?
                                                   Page 47                                                     Page 49
 1   A Except for when they're walking in corridors or        1   A No.
 2    it's hours for rec, yes.                                2   Q Okay. And then when you're done washing your
 3   Q What about inmates who are housed in dormitory         3    hands -- is there hot water available in all the
 4    settings who don't have a sink in their cell,           4    sinks?
 5    where do they -- where do they access a sink?           5   A Some of them have mixed water, where the hot and
 6   A They go to the bathroom where we have multiple         6    cold is mixed so it's warm water. And, really,
 7    sinks.                                                  7    all the temperature of the water does is increase
 8   Q And isn't it the case that a bathroom is a             8    the amount of suds you get out of the soap. But
 9    confined space and you might -- the bathroom            9    there are no sinks that have just cold water.
10    might be full at any given point in time?              10   Q Are inmates able to control the temperature of
11   A Since COVID started, only four individuals are        11    the water that they are using, or is it pre --
12    allowed in a congregate bathroom at a time.            12   A It depends --
13   Q How many sinks and how many bathroom stalls or        13   Q -- pre-set?
14    urinals are in a given congregate bathroom?            14   A It depends on the housing area. Some have hot
15   A It depends on how many individuals are housed in      15    and cold knobs, and some have mixed water.
16    the area. So small housing areas, like with 14         16   Q And then when you're done washing your hands, you
17    inmates or 20 inmates might have four, six; and        17    have to handle the knobs again to turn the water
18    areas that have more, seven or eight sinks. It         18    off, correct?
19    depends on the size of the housing area. It's          19   A Right. They can use a towel or a hand towel,
20    different in every facility and sometimes in           20    depending on where they are, to dry their hands.
21    every housing unit.                                    21   Q Are hand towels always available in all of the
22   Q How is soap -- in those congregate bathrooms,         22    bathrooms?
23    what type of soap is being used?                       23   A Not in housing areas, but in non-housing areas,
24   A Bar soap.                                             24    yes.
25   Q Bar soap?                                             25   Q Okay. So --

                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                               Page: 13 (46 - 49)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 14 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 50                                                    Page 52
 1   A In housing, individuals have their own towels.        1    get sanitizer or needs to -- or needs to get
 2    We also have the ability for them to sanitize the      2    Virex solution or needs to get toilet paper?
 3    sinks before they use them if they would like to       3   A They're not necessarily standing right outside
 4    do so.                                                 4    the bathroom, but they're in the housing area.
 5   Q And how do you make -- how do you make that           5   Q How many staff have tested positive for COVID-19
 6    possible?                                              6    in the last month?
 7   A The same way they would do any other cleaning.        7   A Oh, in the last month? Maybe 10 or 15.
 8    They ask to get the sanitizer from the janitor's       8   Q And of those 10 or 15 people, did some of them
 9    closet. And if they so desire, they can sanitize       9    test positive after they had already been working
10    the sinks before they use it. If not, the sinks       10    one or more shifts?
11    are sanitized -- countertop surfaces should be        11   A I'm sure they did work at some point before they
12    sanitized every two hours.                            12    tested positive.
13   Q Do you know if they actually are?                    13   Q So it's still the case that, at least in the past
14   A So as I said, it's audited by both the captains      14    month, inmates have been exposed to
15    in the jails and my staff and the bureau chief of     15    positive-testing staff, correct?
16    facility operations, and one of the questions is      16   A It could be, but we do tracing. And every time
17    when was the last time the sanitary tour was          17    we have a positive staff member, the facility
18    conducted; if it's been longer than two hours,        18    identifies all staff and incarcerated individuals
19    the captain is expected to instruct the officer       19    that the individual came in contact with. The
20    to have the house detail go do it at that time.       20    staff members get a letter that says you were
21   Q If an inmate -- let's talk about turning off the     21    exposed and recommend that they see their
22    knobs in the bathroom once you're done washing        22    personal physician or at least reach out to them.
23    your hands.                                           23           And the list of incarcerated
24   A Uh-huh.                                              24    individuals is given to Correctional Health
25   Q If I don't want to run the risk of touching the      25    Services and they do their contact tracing with
                                                  Page 51                                                    Page 53
 1    knobs that other people have touched and making        1    those individuals.
 2    my hands dirty again that I just washed, how do I      2           MR. KEENAN: Go to the October 24th
 3    turn off the sink?                                     3    through 30th weekly report, if we could pull that
 4   A You could use some toilet paper.                      4    up. Actually, before we do that, let's go to the
 5   Q Any other method?                                     5    affidavit on April 24th, 2020. This will be -- I
 6   A No. I think that's about it.                          6    think this will be Exhibit 4, correct, Julia?
 7   Q Okay. In order to go get toilet paper, you would      7           MS. GOKHBERG: Yes, Exhibit 4.
 8    have to go back into a toilet stall which is a         8           (Deposition Exhibit 4 marked.)
 9    confined area that, one, is a small confined           9           MR. KEENAN: Let's page through this.
10    area; two, that people defecate in, correct?          10           MR. THAYER: Mr. Keenan, before --
11   A Or you bring your own with you. Most inmates         11    before you start asking questions on this, would
12    have their own roll of toilet paper, so they just     12    you mind if we took a brief five-minute break?
13    bring it with them.                                   13           MR. KEENAN: Sure. I just want to
14   Q But not all inmates necessarily, right?              14    identify this for the record and then I was
15   A Well, we don't leave toilet paper sitting in the     15    planning to take a break.
16    toilet stall so they either -- they have their        16   Q (By Mr. Keenan) So Commissioner Feeney, is
17    own roll of toilet paper at their beds or in          17    Exhibit 4 an affidavit that you executed on
18    their cells.                                          18    April 24th, 2020?
19   Q Okay.                                                19   A Yes.
20   A So they can bring it with them if they so            20           MR. KEENAN: Thank you. Let's go ahead
21    desired. And if they didn't have it, they could       21    and take a -- take a break. To be realistic,
22    ask the correction officer for it on the way to       22    we'll be back on the record in ten minutes.
23    the bathroom and they would give it to them.          23           (Brief recess.)
24   Q Is there always a correction officer standing        24   Q (By Mr. Keenan) We are back on the record,
25    there outside the bathroom if an inmate needs to      25    Commissioner Feeney, and you understand, of
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                              Page: 14 (50 - 53)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 15 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 54                                                     Page 56
 1    course, you remain under oath until the                1   A  Okay.
 2    deposition is completed, right?                        2   Q  Okay?
 3   A Yes.                                                  3   A  Uh-huh.
 4           (Deposition Exhibit 5 marked.)                  4   Q  Do you recognize this document?
 5   Q (By Mr. Keenan) Commissioner Feeney, we're            5   A  Yes.
 6    going to look at a weekly report for the Board         6   Q  Okay. And what is it?
 7    of Correction. This will be Exhibit 5. This            7   A  It's the housing area capacity data summary.
 8    is the report of October 24th through the 30th.        8             MR. KEENAN: Okay. Let's go a few
 9           MR. KEENAN: If you don't mind bringing          9    pages in Julia, if you could, please.
10    that up, please, Julia.                               10   Q (By Mr. Keenan) Okay. And do you see this on
11   Q (By Mr. Keenan) Do you recognize Exhibit 5,          11    page 4 of Exhibit 6, Commissioner Feeney?
12    Commissioner Feeney?                                  12   A Yes.
13   A The weekly COVID report.                             13   Q And this is a jail population census, correct?
14   Q And let's go to a few pages in, I think it will      14   A Yes.
15    be five pages in. Okay, "Total Population in DOC      15             MR. KEENAN: All right. And let's go
16    Custody." Do you see this graph here, do you          16    to Exhibit 7 now. This will be a letter from
17    recognize it as a graph of the total DOC custody      17    legal aid.
18    population?                                           18             MS. GOKHBERG: Which letter would you
19   A Yes.                                                 19    like?
20   Q Okay. And is that accurate?                          20             MR. KEENAN: It's in the outline.
21   A I assume so.                                         21    It's -- the title is, "Defenders Letter to City,"
22   Q Okay. The information that the Board of              22    dated November 6, 2020.
23    Correction has would be the information supplied      23             (Deposition Exhibit 7 marked.)
24    to it by DOC, correct?                                24   Q (By Mr. Keenan) Okay. This will be Exhibit 7.
25   A Yes.                                                 25    Commission Feeney, have you seen Exhibit 7
                                                  Page 55                                                     Page 57
 1           MR. KEENAN: All right. And let's go             1    before?
 2    to the next page, page after that and a page           2   A No.
 3    after that and a page after that.                      3   Q All right. I want to ask you, Commissioner
 4           (Deposition Exhibit 6 marked.)                  4    Feeney, about use of masks and gloves. What are
 5   Q (By Mr. Keenan) Okay, let's now look at               5    the policies and procedures for staff to wear
 6    Exhibit 6 which is an analysis report.                 6    masks, let's start with masks, while they are at
 7           MR. THAYER: Can we just note for the            7    work?
 8    record that this is page 9 of the report, please.      8   A Right now?
 9           MR. KEENAN: Sure.                               9   Q Yes.
10           MR. THAYER: Thank you.                         10   A Right now, staff are required to wear face
11           MR. KEENAN: Sure. This analysis                11    coverings when at work.
12    report will be Exhibit 6. If you don't mind           12   Q At all times?
13    pulling that up, Julia.                               13   A When you're within six feet, it's mandated; it's
14           MS. GOKHBERG: Sorry. Just give me one          14    recommended if you're more than six feet between
15    moment.                                               15    people.
16           MR. KEENAN: Is this it?                        16   Q So what -- does that mean that basically it's --
17           MS. GOKHBERG: Yes.                             17    if you're in a housing area but you think as a
18           MR. KEENAN: Okay, great.                       18    staff member that you could be more than six feet
19   Q (By Mr. Keenan) This is Exhibit 6. Do you            19    from anybody else, that you could take off your
20    recognize this document, Commissioner Feeney?         20    mask if you want?
21   A I'm back on page 1, it looks like the same Board     21   A For a couple of minutes and then put it back on,
22    of Correction report.                                 22    yes.
23   Q I think it's a little different. This is titled,     23   Q And what's the reason for allowing that?
24    "New York City Board of Correction Housing Area       24   A For following the City guidance in wearing masks.
25    Capacity Data Summary."                               25   Q What do you do to monitor whether staff members
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                               Page: 15 (54 - 57)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 16 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 58                                                     Page 60
 1    actually are wearing masks?                            1    COVID and related to food.
 2   A So we do several things. We have those audits I       2           MR. KEENAN: Let's go to what's going
 3    spoke to that the captains do and that my staff        3    to be Exhibit 8. This is the document that's --
 4    and the facility chief of operations staff do.         4    well, I should -- I think for the easiest way to
 5           Every supervisor and manager is                 5    do this is to going to be to go through the
 6    expected to remind the staff to put on their           6    City's full production.
 7    mask; and if they're willfully not wearing them,       7           Julia, do you have access to that
 8    then discipline would be -- would be expected,         8    sequentially?
 9    progressive discipline would be expected.              9           MS. GOKHBERG: Yes.
10           And we also use the compliance and             10           MR. KEENAN: Okay. So let's -- let's
11    safety center, which is a video monitoring unit       11    just start going through that beginning with the
12    that I oversee, and that unit is meant to be a        12    first document in the City's production. This
13    pure mentoring unit. But while we're watching         13    will be -- are we on Exhibit 8 now, Julia?
14    video, if we see a staff member is not wearing a      14           MS. GOKHBERG: Yes, Exhibit 8.
15    mask, they get called by a peer and it's              15           (Deposition Exhibit 8 marked.)
16    recommended that they put their mask on, and most     16   Q (By Mr. Keenan) This will be Exhibit 8,
17    of the time people have their mask and do put it      17    Commissioner Feeney. This is a one-page
18    on.                                                   18    document. Can you tell us what this is?
19   Q Has anyone ever been disciplined at Rikers for       19   A That's the directive that was issued on
20    not wearing a mask?                                   20    September 24 that details the City's guidance for
21   A I don't know.                                        21    wearing masks and mandated that staff where masks
22   Q Who would know? How would we find out?               22    and stay within six feet of another individual
23   A Labor relations probably.                            23    and strongly recommended that they wear them when
24   Q What are the policies and procedures for wearing     24    they are greater than six feet.
25    masks and gloves while distributing food and          25           (Deposition Exhibit 9 marked.)
                                                  Page 59                                                     Page 61
 1    medicine?                                              1   Q (By Mr. Keenan) Okay. And let's go to the
 2   A Okay, DOC staff does not distribute medication so     2    next document in the City's production. This
 3    we don't have a policy regarding that.                 3    will be Exhibit 9. This is a six-page
 4            As far as distributing food, if you're         4    document, Exhibit 9. It is -- can you tell us
 5    going to have direct hand contact with food,           5    what Exhibit 9 is?
 6    you're required to wear gloves. That's the New         6   A Oh, it appears to be a letter from our general
 7    York State glove law from the health code.             7    counsel Heidi Grossman to The Bronx Defenders.
 8            And folks should be wearing their masks        8   Q And what is this letter about?
 9    because you're going to be near people.                9   A About a letter that The Bronx Defenders wrote in
10   Q And when you said direct hand contact with food,     10    response to your September 11 regarding COVID
11    would that -- would that include, you know,           11    pandemic procedures.
12    handling a spoon or something else to serve food?     12   Q Let's just page through it. Were you involved in
13   A No. That's not direct hand contact. The health       13    the drafting of this letter?
14    code does not require, although it's generally        14   A Yes.
15    common practice, but the health code requires         15   Q In what way were you involved?
16    wearing gloves when you have direct hand contact.     16   A The legal division reviewed the policies that we
17   Q Since COVID, have you reevaluated whether the        17    had in place to make sure that they were the most
18    state health code that was enacted before COVID       18    current policies.
19    is enough to protect against the transmission of      19           (Deposition Exhibit 10 marked.)
20    COVID?                                                20   Q (By Mr. Keenan) Let's go to the next document
21   A COVID is inhaled. It's a droplet infection           21    in the City's production. This will be Exhibit
22    that's inhaled, or if you touch your eyes, your       22    10, I believe. What is Exhibit 10,
23    nose then your mouth and you've touch the virus,      23    Commissioner Feeney?
24    you catch it. It's not a food-borne illness, so,      24   A It's Teletype HQ-01077-0 issued on April 18th,
25    no, I didn't spend a lot of time thinking about       25    2020, that's outlining the department's policies
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                              Page: 16 (58 - 61)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 17 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 62                                                    Page 64
 1    for distributing masks to our incarcerated             1   Q Let's go to the next document in the City's
 2    personnel.                                             2    production. This will be exhibit --
 3   Q You said to incarcerated personnel?                   3            MR. KEENAN: Will it be 14, Julia?
 4   A Incarcerated persons.                                 4            MS. GOKHBERG: Yes, 14.
 5   Q Okay. What is a teletype order?                       5            THE WITNESS: We did this one already.
 6   A Teletype is an order from the chief that tells        6            MR. KEENAN: I'm sorry?
 7    the department what needs to be done.                  7            THE WITNESS: We did this one already,
 8   Q And is every staff member given a teletype order      8    it's the directive on wearing masks.
 9    when one is issued?                                    9   Q (By Mr. Keenan) Okay. And I think that this
10   A They might -- they may not be given it by hand       10    was maybe produced twice in the City's
11    but it's read at roll-call and the supervisors        11    production. So this is the directive on
12    for, in my case, like for a non-uniformed             12    wearing masks, Exhibit 14?
13    manager, I'm required to inform my staff of           13   A Uh-huh.
14    what's in these teletypes, plus they are also         14   Q Is that a yes?
15    available on our intranet.                            15   A Yes.
16   Q Are masks available to all inmates at the present    16   Q Okay. All right. We just have to get that down
17    time?                                                 17    on the transcript.
18   A Yes.                                                 18            (Deposition Exhibit 15 marked.)
19   Q Okay. How often are inmates given new masks?         19   Q (By Mr. Keenan) Let's go to the next document
20   A It can be given whenever they ask for them.          20    in the City's production, which is Exhibit 15.
21    Every day the facility has to give an inventory       21   A This is a teletype issued on March 22nd about
22    of what masks were issued to the chiefs and they      22    personal protective equipment and authorized
23    get replenished as necessary. So I believe            23    masks, and that was issued by both Commissioner
24    they're delivering and maintaining 40 a couple of     24    Brann and chief of the department.
25    times a week, two or three times a week in each       25            (Deposition Exhibit 16 marked.)
                                                  Page 63                                                    Page 65
 1    housing area. But if a facility needs more, they       1   Q (By Mr. Keenan) Let's go to the next document
 2    can ask and get them, you know, we have them.          2    in the City's production, it will be Exhibit
 3            (Deposition Exhibit 11 marked.)                3    16.
 4   Q (By Mr. Keenan) Let's go to the next document         4   A This is a teletype issued March 10th, 2020 by
 5    in the City's production. This will be Exhibit         5    First Deputy Commissioner Angel Villalona talking
 6    11.                                                    6    about the leave policy at the time regarding some
 7   A So this is a teletype from March 6 issued by the      7    employees at risk for COVID-19.
 8    commissioner talking about the COVID-19 outbreak       8   Q And by the way, would you agree with me that the
 9    in China.                                              9    Department of Correction has a duty to provide
10            (Deposition Exhibit 12 marked.)               10    reasonable accommodations to inmates with
11   Q (By Mr. Keenan) Let's go to the next document        11    disabilities?
12    in the City's production. This will be Exhibit        12   A Yes.
13    12, I believe.                                        13   Q Okay. And that can include extra protective
14   A All right. This is a teletype issued July 23,        14    measures for inmates who are especially
15    2020, again by the commissioner, talking about        15    vulnerable to COVID-19, correct?
16    the travel advisory and COVID-19.                     16   A Yes.
17            MR. KEENAN: Let's go to the next              17   Q Let's go to the next document in the City's
18    document, please, Julia.                              18    production, please.
19            (Deposition Exhibit 13 marked.)               19   A This is teletype issued on March 22nd about the
20   Q (By Mr. Keenan) This is Exhibit 13. What is          20    leave policy applicable during the outbreak of
21    Exhibit 13, Commissioner Feeney?                      21    COVID-19.
22   A It is a teletype issued on September 24 by chief     22            MR. KEENAN: And which exhibit number
23    of the department Hazel Jennings and it's again       23    is this going to be, Julia?
24    reiterating how staff is to protect themselves        24            MS. GOKHBERG: 17, I believe.
25    against COVID-19.                                     25            MR. KEENAN: So this is going to be
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                              Page: 17 (62 - 65)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 18 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 66                                                     Page 68
 1    Exhibit 17 right here.                                 1   Q (By Mr. Keenan) Let's go to Exhibit 21, the
 2           (Deposition Exhibit 17 marked.)                 2    next document in the City's production. What
 3           (Deposition Exhibit 18 marked.)                 3    is this, Commissioner?
 4   Q (By Mr. Keenan) Let's go to the next document         4   A This is a teletype from March 12th, 2020 from the
 5    in the City's production which will be Exhibit         5    commissioner regarding visitors and COVID-19
 6    18. This starts at Bates stamp NYC29. Exhibit          6    procedures.
 7    18, can you tell us what that is, Commissioner         7            (Deposition Exhibit 22 marked.)
 8    Feeney?                                                8   Q (By Mr. Keenan) Let's go to the next document
 9   A This is a teletype issued on March 28 from Chief      9    in the City's production, it will be Exhibit
10    Jennings regarding the implementation of              10    22. What is Exhibit 22?
11    televisits.                                           11   A That is an operations order that was issued on
12   Q Okay. Let's go to the next document in the           12    September 14th about the use of infrared camera
13    City's production. This will be Exhibit 19.           13    and hand-held infrared thermometers regarding
14           MR. KEENAN: Is that correct?                   14    screening process.
15           MS. GOKHBERG: Yes.                             15            MR. KEENAN: I think the next one will
16           (Deposition Exhibit 19 marked.)                16    be Exhibit 23. Is that correct, Julia?
17   Q (By Mr. Keenan) Okay. What is Exhibit 19,            17            (Deposition Exhibit 23 marked.)
18    Commissioner Feeney?                                  18   A This is the elimination --
19   A Teletype issued on April 3rd by the chief and the    19            MS. GOKHBERG: Yes.
20    commissioner about the distribution of masks.         20   A -- of sexual abuse and sexual harassment
21   Q Okay. Has that been updated in any way since         21    directive.
22    then?                                                 22   Q (By Mr. Keenan) Okay. And this has been in
23   A April 3rd? I don't believe so.                       23    place since before COVID, correct?
24   Q Okay.                                                24   A Yes. It was May 31st, 2019.
25   A Except for the directive.                            25   Q And what is the purpose of this directive?
                                                  Page 67                                                     Page 69
 1   Q Let's go to Exhibit -- I'm sorry, say that again.     1   A This directive goes through our procedures for
 2   A Except for the directive.                             2    eliminating sexual abuse and sexual harassment.
 3   Q Okay. The directive we talked about earlier that      3   Q Okay. And let's go to page 45 of this document.
 4    was issued in September?                               4           MR. KEENAN: And can we go back to the
 5   A Right.                                                5    prior page, Julia.
 6   Q The one-page directive?                               6   Q (By Mr. Keenan) So that's -- you recognize the
 7   A Right.                                                7    elimination of sexual abuse and sexual
 8           (Deposition Exhibit 20 marked.)                 8    harassment policy dated May 31st, 2019 is 44
 9   Q (By Mr. Keenan) Let's go to the next document.        9    pages long, correct?
10    It will be Exhibit 20.                                10   A Yes.
11   A I think this is teletype issued May 26th from the    11   Q Then we go to the next page in Exhibit 23, it's a
12    commissioner and the chief regarding distribution     12    listing of telephone numbers, correct?
13    of cotton fabric masks to incarcerated persons.       13   A Yes.
14   Q What type of masks are being made available to       14   Q And let's go after that. Are these all -- do you
15    inmates at this time?                                 15    recognize -- this is a 138-page document. Do you
16   A Predominantly surgical masks, but we did             16    know if all of the attachments -- all the
17    receive -- I believe it was -- what's that            17    components of this 138-page document relate to
18    word -- donations, donation of cotton fabric          18    sexual assault and sexual harassment of prison
19    masks. And the chief distributed those to the         19    rape elimination?
20    incarcerated persons.                                 20   A I believe so.
21   Q How many cotton fabric masks?                        21   Q And you're familiar, very familiar with the
22   A I don't know how many.                               22    City's policies on this topic, correct?
23   Q Who was the donation received from?                  23   A Yes.
24   A I don't know.                                        24   Q Okay. In fact, there's a federal mandate to
25           (Deposition Exhibit 21 marked.)                25    develop policies on prison rape elimination,
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                               Page: 18 (66 - 69)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 19 of 29
                                 Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 70                                                     Page 72
 1    correct?                                                1   A Yes.
 2   A Yes.                                                   2   Q Were you the primary author or one of the primary
 3           (Deposition Exhibit 24 marked.)                  3    authors?
 4   Q (By Mr. Keenan) Let's go to Exhibit 24,                4   A Yes.
 5    please. It will be the next document in the             5   Q Is this manual still enforced?
 6    City's production.                                      6   A It is, but it's been upgraded for COVID. So
 7   A This is Directive 4514R-A issued on October 19,        7    there's one change that we had to make in the
 8    2007 regarding housing area logbooks.                   8    cleaning and sanitizing procedures with COVID.
 9   Q And we see Exhibit 24 is a rather large document,      9    We apply the sanitizer an additional time so the
10    143 pages long, and just going to go through that      10    surface stays wet for ten minutes.
11    very quickly. What are housing area logbooks?          11   Q Do you know if that's reflected here?
12   A Logbooks are bound notebooks, for lack of a           12   A It's not reflected in this, no. It's reflected
13    better thing, that are lined with number of            13    in a PowerPoint that's distributed during all of
14    pages, and it's where everything that happens in       14    the training.
15    the housing area is recorded.                          15   Q Okay.
16   Q Let's now go to page 8 of this Exhibit 24 and         16   A And it's been sent out in writing to all of the
17    tell us what that is.                                  17    facilities so that they have it as well.
18   A That's Directive 3901R-B, it is our directive         18   Q And following this, there are various attachments
19    regarding housekeeping procedures and it became        19    that relate to sanitation, correct?
20    effective April 4th, 2014.                             20   A Yes.
21   Q Now, it's my understanding you have a                 21   Q All right. Let's go to page 53 of Exhibit 24.
22    professional background in sanitation, correct?        22   A This is our directive of the exposure control
23   A Yes.                                                  23    plan.
24   Q What -- tell us what certifications you have in       24   Q And what's -- can you sum up for us what the
25    sanitation and what training you've had.               25    purpose of this directive is?
                                                   Page 71                                                     Page 73
 1   A I'm a registered sanitarian in the State of New        1   A The exposure control plan was written in response
 2    York and I've been in the environmental health          2    to an OSHA -- the bloodborne pathogen standards
 3    field since 1989, and worked on writing many of         3    and it's the policies that we follow if somebody
 4    these policies with our colleagues in legal aid         4    has been exposed to a bloodborne pathogen.
 5    and consultants.                                        5   Q Okay. Let's go to page 72 of this document,
 6   Q What is the -- what is a registered sanitarian?        6    please. Exhibit 24, page 72.
 7    I don't -- I don't know that I've encountered           7   A This is a teletype that was issued in October 16
 8    that exact term.                                        8    of 2012 discussing Liberty 670 and 671 which was
 9   A A public health sanitarian is the civil service        9    a general cleaner and disinfectant that we used
10    title for a health inspector. And back when I          10    at that time.
11    was a young health inspector, we had the New York      11   Q Okay. What are -- what are the general cleaners
12    state registry of sanitarians and you took a test      12    and disinfectants used at this time?
13    and became a registered sanitarian in the State        13   A I'm sorry, can you say that again?
14    of New York.                                           14   Q What are the general cleaners and disinfectants
15   Q And what are the -- what are the principles of        15    being used at this time?
16    the sanitation field, what are the goals of            16   A Oh. There's Diversity products, the general
17    sanitation?                                            17    cleaner is called General Cleaner 15, and the
18   A Prevent disease, prevent vermin activity, to          18    disinfectant is called Virex 256.
19    create a healthful environment.                        19   Q Let's go to page 73, please.
20   Q Let's go to page 26 of this Exhibit 24.               20   A This is Directive 3900R issued on April 4th,
21   A This is the Cleaning and Sanitizing Manual issued     21    2014, and it describes our environmental health
22    November 2013.                                         22    program.
23   Q And were you involved in the creation of the New      23   Q What is the environmental health program?
24    York City Department of Correction Cleaning and        24   A The environmental health program is our overall
25    Sanitizing Manual?                                     25    environmental health program that deals with
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                               Page: 19 (70 - 73)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 20 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 74                                                     Page 76
 1    sanitation, vermin control, infections. It             1    details during COVID or are they kept off of work
 2    describes what is expected of the different            2    detail?
 3    titles in the department that deal with                3   A What do you mean by medically vulnerable detail?
 4    environmental health. It describes what we're          4   Q People with underlying conditions that would make
 5    responsible for.                                       5    them especially vulnerable to COVID were they to
 6   Q Okay. Now let's go to page 95, please.                6    contract such as asthma or being
 7   A This is Directive 4020R-A, it's a directive           7    immunocompromised in some way. Are people with
 8    dealing with the department's definitions of           8    asthma or with a compromised immune system placed
 9    inmate categories.                                     9    on work details or not placed on work details
10   Q And can you sum up for us what -- what this is?      10    during COVID?
11   A It's the definition of the different types of        11   A So the general DOC staff member has no idea what
12    individuals that we -- that we have, whether in       12    an inmate's medical conditions are. For them to
13    general population or they have another category      13    work in the barber shop or in kitchens, they have
14    of mental health, whatever would be defined in        14    to have a medical -- be medically cleared to work
15    this directive.                                       15    in those two areas. I don't know of any other
16   Q Okay. Let's go to page 102, please, of Exhibit       16    work that requires medical clearance for an
17    24. Commissioner Feeney, can you tell us what         17    individual to work.
18    starts on page 102 here?                              18           (Deposition Exhibit 25 marked.)
19   A This is Directive 6002 that deals with attorney      19   Q (By Mr. Keenan) Let's go to what will be
20    visits.                                               20    Exhibit 25. It will be the next item in the
21   Q Then on page 110, is this a teletype that            21    City's production, I think actually the last
22    describes some amendments to the attorney visits      22    item in the City's production.
23    directive policy? Is that a yes?                      23   A All right. This is the division assignments, I
24   A Yes.                                                 24    cannot read the effective date on this. I think
25   Q And we see some further -- further teletype about    25    it says January 8, 2020, but I'm not sure. And
                                                  Page 75                                                     Page 77
 1    that on page 112, correct?                             1    this document identifies the wardens and the
 2   A Yes.                                                  2    deputy wardens and the command and who report to
 3   Q And following that there is some more guidance        3    who.
 4    about attorney visits and similar visits,              4   Q Okay. I want to go back to a question we
 5    correct?                                               5    explored earlier of hand sanitizer, the idea of
 6   A Well, this updates operations order 110, not the      6    having dispensers that would be placed out for
 7    directive, but, yes, it deals with attorney            7    people to go get a squirt of hand sanitizer.
 8    visits.                                                8           First question, very basic question, I
 9   Q Let's go to page 118, please.                         9    assume, certainly by this point, you have seen
10   A This is a teletype from April 3rd, 2013 dealing      10    dispensers or hand sanitizer be placed in public
11    with procedures for all ports of entry.               11    places and you've used one, correct?
12   Q Then let's go to page 120, please.                   12   A Yes.
13   A This is Directive 6000R-A, effective April 7th,      13   Q Okay. So you're familiar with the idea that you
14    2005, regarding attorney, legal, and official         14    would have a dispenser and it's either on a stand
15    visits.                                               15    or bolted to a wall or some other secure surface,
16   Q And then we see following that some further          16    somebody can put their hand under it and get an
17    teletypes relating to ports of entry and attorney     17    automatic scoop of hand sanitizer and then
18    and related visits, correct?                          18    sanitize their hands, correct?
19   A Yes.                                                 19   A Yes.
20   Q And then let's go to page 137, please, of            20   Q Has the Department of Correction even explored or
21    Exhibit 24. Can you tell us what this is,             21    considered the possibility of placing dispensers
22    Commissioner Feeney?                                  22    of that nature either on a stand or bolted to a
23   A This is Directive 3255R, issued June 18th, 2014,     23    secure surface in collective areas of housing
24    regarding assignment of inmates to work details.      24    units such as mess halls, cafeterias or communal
25   Q Are medically vulnerable inmates assigned to work    25    rooms?
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                               Page: 20 (74 - 77)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 21 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 78                                                    Page 80
 1   A Okay, so most inmates don't go to mess halls,         1    you put it in the dispenser with a cage or a
 2    they eat in their housing areas. And I think           2    covering around it in collective areas, correct?
 3    about it a lot, what's the best and the safest         3   A In dayrooms.
 4    things to do. And the risks associated with the        4   Q Dayrooms, okay.
 5    hand sanitizers to me, when there are sinks and        5   A Uh-huh.
 6    soaps and water available, is not worth the risk.      6   Q And by the way, is it the policy to have a staff
 7           Sanitizer, itself, can be used as a             7    member or corrections officer present in a
 8    weapon, the dispenser can be used as a weapon,         8    dayroom at any given point in time?
 9    and there are -- there are sinks with soap and         9   A Some places have specific dayroom officers. Most
10    water that are monitored and audited multiple         10    places just have an officer that controls the
11    times on a daily basis to make sure that there is     11    whole housing area.
12    soap and water present.                               12   Q Okay. All right. And are there video cameras in
13           So weighing those things, I don't think        13    dayrooms?
14    it's worth the risk to put alcohol-based hand         14   A There are now.
15    sanitizer in inmate occupied areas.                   15   Q Okay. Not then but there are now?
16           Now, during H1N1 when non-alcohol-based        16   A I don't remember if there were any then or not,
17    hand sanitizer was effective, we did do that in       17    but they are now.
18    certain areas, but not alcohol-based, it's too        18   Q What matters is there are video cameras
19    potentially dangerous.                                19    monitoring all dayrooms at this time, correct?
20   Q Okay. So let's talk about H1N1, you used a           20   A Yes.
21    non-alcohol-based sanitizer, correct?                 21   Q And those video cameras can be monitored from a
22   A Uh-huh.                                              22    central command center or control center?
23   Q Is that a yes?                                       23   A They aren't generally monitored from a command
24   A Yes.                                                 24    center all the time, no.
25   Q And how did you dispense that non-alcohol-based      25   Q Okay. But they could be, correct?
                                                  Page 79                                                    Page 81
 1    hand sanitizer?                                        1   A They could be.
 2   A It was in a dispenser that was like in a cage.        2   Q Okay. You could -- you could just have a live
 3   Q Okay. Describe for me what that looks like.           3    feed into the command center, right?
 4   A So there was a dispenser, a regular dispenser         4   A It's probably --
 5    that we put locked covering on.                        5   Q It's feasible?
 6   Q Okay.                                                 6   A To do it, yes.
 7   A And it got destroyed, too.                            7   Q Okay. So you're familiar with the idea of
 8   Q It got -- what got destroyed?                         8    somebody getting a squirt of hand sanitizer and
 9   A The dispenser, they were vandalized.                  9    there are some that have a gel and some that do a
10   Q Vandalized in what way?                              10    foam, correct?
11   A Pieces of the hard plastic were broken off.          11   A Yes.
12   Q And did anybody -- do you have any documented        12   Q Okay. Are you -- have you ever heard of anybody
13    instances of turning -- anybody turning one of        13    lighting a foam-based sanitizer on fire or using
14    those dispensers into a weapon?                       14    it as a weapon?
15   A I don't know.                                        15   A If it's alcohol-based, it can be a flammable.
16   Q All right. And out of how many dispensers -- how     16   Q Have you ever heard or seen any reports?
17    many dispensers did you put out during H1N1 in        17   A In fact, there was a woman in the news not long
18    Rikers?                                               18    ago, maybe a month ago, who got seriously burned
19   A I don't know off the top of my head.                 19    from hand sanitizer.
20   Q Several dozen at least?                              20   Q Where? What -- what news --
21   A I don't know if that many, but there were some.      21   A It was on -- it was on the regular news, Channel
22   Q Were all of them destroyed, were some of them        22    7, Channel 4, she got very badly burned from hand
23    destroyed, only one of them destroyed?                23    sanitizer.
24   A I don't know the number that were destroyed.         24   Q Well, you know, I'm trying to get to the root of
25   Q And so you -- this non-alcohol-based sanitizer,      25    what are -- what are likely dangers, not
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                              Page: 21 (78 - 81)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 22 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 82                                                    Page 84
 1    theoretical dangers. This is somebody --               1    weekends.
 2    somebody in the New York area who got a chemical       2           For the amount of time an individual is
 3    burn from a hand sanitizer?                            3    walking through the corridor until they get to
 4   A No. She actually lit herself on fire.                 4    their location, they can wash their hands in the
 5   Q Okay. So this is one instance in this being           5    location that they're in.
 6    reported in the news in a city of over 8 million       6           I have not seen lines and lines of
 7    people, correct?                                       7    individuals waiting to get to sinks. I have not
 8   A Yeah. So I have to, as a person who's                 8    had any complaints from individuals directly that
 9    responsible for environmental health and safety,       9    they can't get access to a sink with soap and
10    look at the whole big picture. So, to me, the         10    water. So I believe we've made the correct and
11    big picture is really clear, the CDC says when        11    safe decision for both the inmate population and
12    there's soap and a sink available, that is their      12    for our staff.
13    recommended practice for you washing your hands.      13   Q You -- let me ask you this question while we're
14            They recommend the use of hand                14    on the sanitizer topic, hand sanitizer. Are you
15    sanitizer only when that and that soap are not        15    aware of any instance in which any inmate
16    available.                                            16    anywhere has assaulted a staff member or lit a
17            I have a population that does set             17    staff member on fire using hand sanitizer?
18    fires, and I don't know the number because I'm        18   A No.
19    on -- off the top of my head, but we have fires       19   Q Question about --
20    set often in the facility.                            20   A By the way, rate every single chemical we use as
21            So I have to make sure my staff is            21    to whether it's safe that we use in a
22    safe. I have to make sure the other individuals       22    correctional setting, and I apply that same
23    are safe. And, to me, it's not worth the risk,        23    principle to the hand sanitizer that I do when we
24    and I'm the one who answers for it if something       24    want to utilize the new sanitation chemical or a
25    happens.                                              25    new paint or the maintenance chemical, we go
                                                  Page 83                                                    Page 85
 1            It is not worth the risk when there are        1    through the same procedure to decide if we feel
 2    sinks and soap and water present to provide an         2    it's safe or not.
 3    alcohol-based hand sanitizer that if it gets           3   Q How are foams in visiting areas or phone call
 4    thrown on someone, and the individuals splash our      4    areas sanitized?
 5    staff regularly with urine, feces and other            5   A They are sanitized by the house detail and we
 6    liquids, that should they ignite that, a person        6    have a bucket with the Virex available right at
 7    will go up like a Molotov cocktail.                    7    the phone area and the Virex gets changed out two
 8            So we can go back and forth about              8    or three times a tour, and the individual can
 9    whether it's possible to put a hand sanitizer          9    sanitize the phone before and after they are used
10    dispenser in a housing area, and, yes, it is, but     10    if they want to do it in addition to what the
11    it's also potentially very dangerous and I'm not      11    house detail does.
12    willing, under my need and responsibility, to say     12   Q And what -- what device would they use to
13    that we should do that when there is a CDC            13    actually wipe down the phone?
14    recommended way to wash your hand available in        14   A The sponge.
15    the housing unit.                                     15   Q Okay. And after you wipe down the phone?
16   Q But you're assuming that all inmates have easy       16   A They can go to the bathroom and wash their hands.
17    and quick and safe access to sinks with warm          17   Q While you're leaving the phone like off the hook
18    water and soap at all times, that's -- you're         18    or something?
19    making that assumption, aren't you?                   19   A Well, we've got a drier that we use anyway. Most
20   A I'm not assuming. I've walked the jails every        20    people don't pick up a wet phone.
21    day every week for 30 years. I know that sinks        21   Q How long does it take to get from the phone to
22    and soap are available.                               22    the bathroom and back?
23            We have a very strict three-tiered            23   A Two minutes.
24    level audit procedure in place that checks these      24   Q Do you distribute paper towels to use Virex with
25    things on a daily basis, including on the             25    or --
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                             Page: 22 (82 - 85)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 23 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 86                                                      Page 88
 1   A Sponges. You have to allow it to air dry. You         1    since they were built, so the HVAC systems are
 2    don't want to wipe off the Virex when you're           2    fairly, you know, last 20 years or so.
 3    done. Virex works by the amount of contact time        3   Q Do you -- have any changes been made to
 4    that the chemical has with the Virex. If you put       4    ventilation since COVID came in, whether it's the
 5    it on and wipe it off, if you dry it, you're           5    installation of new filters or changing HVAC
 6    removing the contact time.                             6    processes or equipment or anything like that?
 7   Q Does Virex have any toxicity to it or any             7   A It's my understanding that we are in compliance
 8    potential health threats to anyone who is exposed      8    with the recommendations with the MERV 13 and the
 9    to it?                                                 9    filter and we have increased the outside air in
10   A No long-term sustaining health effects, no.          10    the facilities, but I couldn't give you the
11   Q Any short-term?                                      11    specifics on each facility's ventilation system.
12   A You might get a little skin irritation, which is     12   Q And when you said increasing the outside air,
13    why we issue yellow gloves and goggles when they      13    tell us, is it entirely outside air that's being
14    are being used.                                       14    brought in or is air being recirculated?
15   Q By inmates or just by staff?                         15   A I believe right now it's all outside air.
16   A No. By the incarcerated individuals who are          16   Q Okay. Who -- who would know for sure?
17    using it.                                             17   A Alex Mahoney.
18   Q And are those goggles cleaned after use?             18   Q And who is Alex Mahoney?
19   A Yes, they are cleaned in the Virex and hung to       19   A He is the executive director for our facilities'
20    air dry in the janitor closet.                        20    maintenance and repair division.
21   Q How about the yellow gloves?                         21   Q And you said the MERV 13 filters, tell us about
22   A Same thing.                                          22    that.
23           MR. KEENAN: Why don't we take about a          23   A Okay. Again it's a level of filtration. You
24    five-minute break here.                               24    would have to get -- I don't know the exact --
25               (Brief recess.)                            25   Q That's --
                                                  Page 87                                                      Page 89
 1   Q (By Mr. Keenan) Ms. Feeney, we are back on the        1   A I don't know. I just know that Alex told me we
 2    record. I want to ask you about ventilation.           2    were in compliance compliant with the MERV 13
 3    How old are the buildings at Rikers?                   3    mandate.
 4   A They are all different ages. NIC is quite old,        4   Q But Alex Mahoney would probably be the person to
 5    it's one of the earlier buildings on the island.       5    talk to about that?
 6    And OBCC and Rose M. Singer were the newest            6   A Absolutely.
 7    constructed building. I think our newest               7            (Deposition Exhibit 26 marked.)
 8    editions were put in -- well, Rose M. Singer, the      8            MR. KEENAN: Let's look at a few new
 9    newest edition, was put in a few years ago. And        9    exhibits. I think this will be 26 now. This is
10    OBCC and GRBC newest editions were put in the         10    a progress report cover letter. If you could
11    late '80s, I believe.                                 11    pull that up, please, Julia.
12   Q How old is NIC?                                      12   Q (By Mr. Keenan) You'll see this is a cover
13   A I don't know exactly, but 1930s-ish, the main        13    letter. Do you recognize this document?
14    building.                                             14   A Yes, I do.
15   Q The HVAC system, HVAC in NIC, do you know when it    15   Q What is it?
16    was installed?                                        16   A It's a report from the Office of Compliance
17   A It was upgraded several years ago when they          17    Consultants, dated October 15, 2020.
18    air-conditioned the building.                         18   Q And can you sum up for the record what the Office
19   Q When they air-conditioned the building?              19    of Compliance Consultants is?
20   A Yes.                                                 20   A They're an oversight agency for the federal
21   Q Okay. Do you know how old the HVAC systems are       21    court, for the Benjamin court case.
22    at the other -- other facilities in Rikers?           22   Q This is for the consent decree that's in place in
23   A The RNDC HVAC system was also just upgraded.         23    the Benjamin case?
24    Rose M. Singer and GRVC and OBCC are relatively       24   A Yes.
25    new buildings so they have not been upgraded          25   Q Okay. Have you -- do you review the progress

                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                               Page: 23 (86 - 89)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 24 of 29
                                 Patricia Feeney-11/10/2020
                                   Jean Azor-El, et al. vs. City of New York, et al.
                                                   Page 90                                                    Page 92
 1    reports that are made by the Office of Compliance       1    attachment one, PHS findings for Vacant Cell
 2    Consultants?                                            2    observations. This is a 24-page document,
 3   A I do.                                                  3    Exhibit 28. Do you recognize this document,
 4   Q And how often are reports made by the OCC, Office      4    Commissioner Feeney?
 5    of Compliance Consultants?                              5   A Yes.
 6   A They are supposed to be quarterly.                     6   Q What is it?
 7   Q Are they actually made on a quarterly basis or is      7   A Again, it's the staff of OCC taking a complete
 8    that objective not always met?                          8    report for my unit and picking out bits and
 9   A No, that's pretty much always done on a quarterly      9    pieces of it and putting it into these charts,
10    basis.                                                 10    and then indicating that the entire area would be
11   Q Let's next look at the May through August 2020        11    unclean because of one thing, which is not a
12    report on environmental conditions. This will be       12    protocol that we utilize.
13    Exhibit 26. This is an attachment to the most          13   Q And it's your understanding, you're much more
14    recent compliance report, correct?                     14    familiar with the Benjamin litigation than I am,
15   A Yes.                                                  15    who -- who does the Office of Compliance
16   Q Okay. Are you --                                      16    Consultants work for, basically who pays for it
17           MS. GOKHBERG: This is Exhibit 27.               17    and who do they report to?
18    Sorry.                                                 18   A I believe the department pays for it, but they
19           MR. KEENAN: Twenty-seven. Thank you             19    report to the federal court.
20    very much, Julia. This will be Exhibit 27.             20   Q Okay. And do you -- do you have an opinion of
21           (Deposition Exhibit 27 marked.)                 21    the Office of Compliance Consultants and what --
22   Q (By Mr. Keenan) Do you recognize Exhibit 27,          22    do you think they're fair or unfair to the
23    this 34-page document, report?                         23    department, or have some other opinion of them?
24   A I recognize the cover page, yes.                      24   A I don't have a fair or unfair opinion. I just
25   Q Okay. Were you -- have you reviewed the contents      25    think that they evaluate the data differently
                                                   Page 91                                                    Page 93
 1    of it?                                                  1    than we did.
 2   A Yes.                                                   2            (Deposition Exhibit 29 marked.)
 3           (Deposition Exhibit 28 marked.)                  3   Q (By Mr. Keenan) Let's go to Exhibit 29. This
 4   Q (By Mr. Keenan) Okay. And then let's bring up          4    is attachment two to the PHS findings. Do you
 5    Exhibit 28.                                             5    recognize Exhibit 29? It's a 28-page document.
 6           Do you -- do you agree with the                  6   A Yes.
 7    contents of it, when you reviewed it?                   7   Q What is it?
 8   A No, not often.                                         8   A It's the same thing, it's another table that the
 9   Q I'm sorry, say that again.                             9    OCC staff put together from the DOC staff
10   A No, I don't, not often.                               10    inspection report.
11   Q You do not often agree with what's being said in      11            (Deposition Exhibit 30 marked.)
12    the Office of Compliance Consultants' reports?         12   Q (By Mr. Keenan) Let's look now at Exhibit 30,
13   A That's correct.                                       13    it's attachment three. It's a nine-page
14   Q Okay. Tell me -- tell me more about that, that        14    document. Commissioner Feeney, do you
15    you do not often agree with the OCC's reports.         15    recognize Exhibit 30 titled, "Surfaces (not)
16   A They make assumptions based on taking my unit's       16    Smooth and Easily Cleanable"?
17    reports and pulling them apart and putting them        17   A Yes.
18    back together in different ways that we don't          18   Q What is -- what is Exhibit 30?
19    agree with. According to our evaluation of the         19   A It's the same thing. It's another table that OCC
20    sanitation, the department has a compliance            20    put together from DOC's inspection report.
21    rating of over 80 for ours.                            21            (Deposition Exhibit 31 marked.)
22           MR. KEENAN: Okay. Let's -- let's go             22   Q (By Mr. Keenan) And then let's look at Exhibit
23    to the next exhibit. Will it be 28, Julia?             23    31, it's attachment four. Commissioner Feeney,
24           MS. GOKHBERG: Yes.                              24    do you recognize Exhibit 31, a five-page
25   Q (By Mr. Keenan) Okay. Exhibit 28, it's                25    document?
                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                              Page: 24 (90 - 93)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 25 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 94                                                    Page 96
 1   A Yes.                                                  1   A DOC doesn't do medical evaluations of the
 2   Q And it's titled, "Ventilation," correct?              2    incarcerated individuals, nor are we -- nor do we
 3   A Yes.                                                  3    have that information available to us.
 4   Q Okay, what -- what is this document?                  4           So if the medical provider tells us
 5   A It's the exact same thing.                            5    that people are at risk, we work to get them --
 6   Q Okay.                                                 6    to get them released from prison -- from jail.
 7   A It's a table that OCC put together from DOC           7   Q Do you do anything within the facility among
 8    inspection report.                                     8    people who are still incarcerated to determine
 9   Q And these would be places where dirty vents or        9    who's -- who's high risk, who's medium risk,
10    lack of ventilation was found and things like         10    who's low risk, and to take protective measures
11    that?                                                 11    within the facilities in which those people are
12   A It's a place where they cited dirty vents for        12    housed according to risk level?
13    partially occluded vents, yes.                        13   A So again, if the medical staff tells us that
14   Q Okay. Do you believe that any -- that any of the     14    individuals are higher risk -- so we cohorted our
15    information contained here is just inaccurate or      15    older inmates in NIC during COVID, that's because
16    not -- that is flat out untrue, or do you -- do       16    medical told us that this number of inmates were
17    you think that it's just not representative of        17    at risk and they wanted them housed at NIC closer
18    the facility as a whole?                              18    to the medical staff, closer to the infirmary
19   A I think it's not representative of the area          19    areas, and we did that.
20    that's being inspected as a whole. Just because       20           But DOC, itself, does not have access
21    a wall vent may be dirty doesn't mean that the        21    to an individual's medical information so we
22    airflow -- that the air can't flow through it.        22    could not make that assessment.
23    If an outside of a vent is dirty doesn't              23   Q I want to next ask you about outtakes. How do
24    necessarily mean air can't flow through. I think      24    you -- how do you process or discharges from
25    that they -- that's what I think.                     25    Rikers? You test inmates before discharging them
                                                  Page 95                                                    Page 97
 1   Q Okay. But -- but in terms of the -- just the          1    into the community?
 2    bare facts reported in these attachments we've         2   A I don't know, you would have to ask CHS.
 3    just been talking about in the last few exhibits,      3   Q Do you have any expectations that you place on
 4    the fact that a certain floor or bedding area was      4    Correctional Health Services as to whether they
 5    found to be dirty or that a certain vent was           5    do that?
 6    found to be dusty, you don't disagree with that        6   A I don't understand the question.
 7    bare fact, correct?                                    7   Q Well, I mean, it's -- I'm trying to understand
 8   A I don't disagree with what the individual             8    how Correctional Health Services fits into the
 9    statement is. I disagree with their overall            9    overall operations. DOC has overall charge of
10    evaluation of an area.                                10    running the City of New York's correctional
11   Q Okay.                                                11    operations, correct?
12   A I don't believe that they look at an area as a       12   A Yeah, so we work hand-in-hand with CHS. So we
13    whole and follow the sanitation protocol to           13    did a lot of things for COVID that we had never
14    evaluate the overall sanitation of an area.           14    done before.
15           Just because a vent is dirty doesn't           15           Our new admission inmates stay in new
16    mean that an entire area is dirty. Just because       16    admission housing for at least 14 days and until
17    you have a few missing tiles doesn't mean the         17    medical clears them to be transferred to regular
18    area is dirty, and I think that this report           18    housing.
19    packages things to make it look worse than it is.     19           We created what we call asymptomatic
20   Q I want to ask you some questions about the           20    exposed housing area. So if an individual in a
21    triaging of risk among inmates. So just the           21    housing area was symptomatic or positive for
22    general question first off, does DOC do anything      22    COVID, the medical staff informed DOC and we
23    to triage inmates or assess inmates according to      23    quarantined the housing area, for lack of a
24    the level of the risk level that they face from       24    better term, even though nobody else in the
25    COVID-19?                                             25    housing area was sick.
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                              Page: 25 (94 - 97)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 26 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                  Page 98                                                     Page 100
 1            So we took the symptomatic person and          1   Q (By Mr. Keenan) Who does CHS report to
 2    transferred them to either rest facilities or          2    ultimately?
 3    EMTC for the men and the rest of the housing area      3   A They're a part of HAC (phonetic) and they report
 4    stayed where they were. No one else went in, no        4    to the mayor, I believe, like the rest of the
 5    one else came out until medical determined that        5    agency.
 6    the people in the housing area were not sick so        6   Q Okay. But -- but say that DOC thinks that
 7    we weren't taking somebody who may be in an            7    Correctional Health Services is not doing its job
 8    incubation period and transferred them throughout      8    well or should do something differently, does DOC
 9    the facility. So it's working hand-in-hand with        9    have any authority over CHS to change or direct
10    the medical staff.                                    10    change in the way CHS is doing things?
11   Q And I appreciate all that. My -- my question is      11   A So I believe if we didn't agree with something
12    a little bit more conceptual in terms of in           12    CHS was doing, it would be up to city hall to
13    dealing with COVID and things like testing, for       13    determine which way it should go. They are --
14    instance, is it a situation where DOC goes to         14    they are equal partners that work in this. We
15    Correctional Health Services and says, Hey, we        15    are responsible for care, custody and control,
16    need to make sure that we've got an adequate          16    getting people ready to go back into the
17    testing protocol, you all at Correctional Health      17    community, and CHS is responsible for the medical
18    Services develop a testing protocol for us and        18    staff.
19    implement it, or is it instead a situation that's     19           But I can tell you throughout COVID,
20    more like, DOC says, Well, we -- we just don't --     20    our commissioner, Patsy Yang, those of us in the
21    that's not our thing, testing; Correctional           21    executive team worked daily, hourly, nightly,
22    Health Services, if you -- if you want to test        22    weekends with CHS to come up with the best
23    people, do it, but we're not even going to have       23    possible program and procedure that we could to
24    anything to do with that conversation?                24    keep our incarcerated individuals safe, whether
25            I'm trying to understand does -- is DOC       25    it was recommending that they get released
                                                  Page 99                                                     Page 101
 1    exercising overall charge and responsibility for       1    because of their risk level, whether it was
 2    Rikers and using Correctional Health Services to       2    creating this whole new housing system that we
 3    fulfill that function of running a safe and            3    never had before. So we work very well together.
 4    sanitary facility, or are these two separate           4   Q All right. So to go back to the issue -- you
 5    entities that really are equals to each other and      5    said DOC's responsibilities, one of them is to
 6    they're each kind of doing their own thing?            6    prepare inmates to go back in to the community,
 7   A So they're not doing their --                         7    if that's where they're headed, right?
 8            MR. THAYER: Ms. Feeney, I need to              8   A Uh-huh.
 9    object.                                                9   Q Is that a yes?
10   A -- own thing at all.                                 10   A Yes.
11            THE WITNESS: Huh?                             11   Q Okay. Is part of that to ensure that once they
12            MR. THAYER: I just said objection, but        12    get discharged, that they are not a threat to the
13    you can answer, Ms. Feeney.                           13    community?
14            THE WITNESS: Oh, sorry.                       14   A Well, I don't know that we could ever say who is
15   A They're not doing their own thing at all. We         15    discharged is not going to be a threat to the
16    work hand-in-hand very, very closely together         16    community, but --
17    with CHS. They are the medical professionals.         17   Q To minimize that threat, to take reasonable
18            Together we work with the public health       18    measures to minimize it, would you agree with
19    professionals to come up with the best plan for       19    that?
20    our agency, but CHS is responsible for the            20   A I would say yes. But when it comes to doing
21    medical care of the incarcerated individuals.         21    medical testing, that is CHS' bailiwick. It's
22    And CHS and DOC together figure out what is the       22    not DOC's bailiwick.
23    best safest way to house people and have              23   Q Have you discussed with CHS whether to do testing
24    everybody safe as can be all the time, and            24    of inmates before they are discharged?
25    especially during COVID.                              25   A I have not, no.

                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                             Page: 26 (98 - 101)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 27 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                 Page 102                                                    Page 104
 1           MR. KEENAN: Let's go to another                 1    me to tell me somebody refused to put their mask
 2    exhibit and you tell us which number this will         2    on.
 3    be. It's the Legal Aid letter to of September 4,       3            So if Legal Aid had given us actual
 4    2020. I'm not sure if that's been marked yet,          4    dates and times, we could have gone back to video
 5    Julia, or not.                                         5    and see if these were, you know, were truthful.
 6           MS. GOKHBERG: It is not. It will be             6   Q Did you follow up and ask for specific dates and
 7    Exhibit 32.                                            7    times?
 8           (Deposition Exhibit 32 marked.)                 8   A I did not speak to the Legal Aid Society, no.
 9           MR. KEENAN: Okay. Let's bring that              9   Q Do you know if anybody else did?
10    up, please.                                           10   A I do not.
11   Q (By Mr. Keenan) This is Exhibit 32,                  11   Q We talked earlier today about discipline. Where
12    Ms. Feeney. It's a six-page document, a letter        12    will we find out whether anyone has been
13    dated September 4, 2020 from the Legal Aid            13    disciplined, or where would documentation of
14    Society, written to Commissioner Brann, as well       14    discipline, if there has been any, for not
15    as Elizabeth Glazer in the Mayor's Office of          15    wearing masks or gloves, where would that be
16    Criminal Justice. Do you recognize this               16    contained?
17    document?                                             17   A Okay, there's no mandate to wear gloves.
18   A Excuse me. Yes.                                      18   Q Okay, so masks, let's deal with masks. Where --
19   Q Okay. You've seen it before and read it before?      19    where -- if there has been any discipline for not
20   A Yes.                                                 20    wearing a mask by a staff member, where would
21   Q Okay. All right. Let's go to the second and          21    that be documented, if anywhere?
22    third pages, you'll see some reports here. And        22   A If it is going through progressive discipline,
23    having read this letter, you would have read this     23    the first level would be in the facility because
24    before, some reports of observations of officers,     24    that would have been a corrective interview.
25    including in August, of officers and staff not        25            Then if a CD, a command discipline, was
                                                 Page 103                                                    Page 105
 1    wearing masks. And these are just anecdotal            1    issued, that would be in the CD's computer
 2    observations. Do you have a position on whether        2    application. I don't know what you call it,
 3    you think this is true or not true?                    3    their computer application that all the command
 4   A I do not. And because there were no particular        4    disciplines are in.
 5    dates and times given, there was no way for us to      5           And for non-uniformed staff, again if
 6    do a video review to see if it was true or not.        6    it went above a corrective interview, it would be
 7   Q Is there any process in place for reviewing video     7    labor relation.
 8    at Rikers to determine whether officers and staff      8   Q Do you know why there was only a directive to use
 9    are wearing masks or not?                              9    infrared thermometers issued in September, why it
10   A Yes. I explained to you earlier that my              10    took that long to issue a directive on that?
11    compliance and safety center has been doing that,     11   A Because we were using the handheld thermometers
12    while they're doing their regular -- their            12    prior to that. And the infrared cameras are --
13    regular viewing.                                      13    their camera that you -- when you walk in the
14   Q What's -- what's their process for that? How do      14    building, it kind of reads your heat signature.
15    they select what video to review at what times        15    Before that, we used handheld thermometers that
16    and what locations and for how long?                  16    someone held and held up to your head.
17   A So they generally look at live feed because it's     17   Q We talked today about audit reports, what -- can
18    a peer mentoring program, so we -- there's a          18    you walk us through what the process is for
19    schedule of particular topics that they look at       19    audits and how that process works?
20    at a particular time, a couple of hours for -- on     20   A Sure. Each captain is required to audit their
21    particular days. And while looking at those           21    assigned areas three times during an eight-hour
22    things, if we see that staff are not wearing          22    period normal tour.
23    their masks, then we'll call and ask them to do       23           There is an audit form that has them
24    so. And for the most part -- actually, I think        24    check the things: Is there soap, are the
25    all the time, I don't think once they had to call     25    incarcerated individuals wearing masks, do they
                                  816-384-0701 www.heritagekcmo.com
                                       Heritage Reporting Service                            Page: 27 (102 - 105)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 28 of 29
                                 Patricia Feeney-11/10/2020
                                  Jean Azor-El, et al. vs. City of New York, et al.
                                                 Page 106                                                    Page 108
 1     have masks, are the staff wearing masks, are          1    what we do until maintenance repairs the
 2     there masks available in the housing unit areas,      2    dispensers.
 3     are sanitation supplies available, and it lists       3           MR. KEENAN: Looking over some notes
 4     the different ones out, and did you receive any       4    here.
 5     complaints from the incarcerated individual. It       5           MR. THAYER: It's 3:03. I'm not sure
 6     seems like there's one other thing that I'm           6    how much further you have to go, but --
 7     missing. Oh, and what time was the last               7           MR. KEENAN: No, I think I'm done.
 8     sanitation performed.                                 8    Give me -- give me one minute just to check with
 9            If any of those things are found to not        9    the other folks on my team. I mean, if we have
10     be in compliance, the captain is required to         10    any more, it's like literally two minutes.
11     abate it immediately. That report gets submitted     11           THE WITNESS: No problem.
12     at the end of the tour to the tour commander and     12           MR. KEENAN: Just give me a second
13     it then gets forwarded to the chief of facility      13    here. I'm going to pause the recording.
14     operations and AC Antoine (phonetic.)                14              (Off the record.)
15            And then in addition to that, my staff        15           MR. KEENAN: We're back on the record
16     and the chief of facility operations staff go and    16    after a short break. Very close to being done
17     audit four or five housing areas in the intake       17    here, Commissioner Feeney.
18     every day in different facilities, they rotate       18   Q (By Mr. Keenan) So what I'd loop back to
19     the housing areas, so it's like an audit of an       19    staff, would you agree with me that at this
20     audit.                                               20    present point in time, the biggest risk for an
21            And then we have -- and they'll do the        21    inmate contracting COVID would come from
22     same thing, and then we have the cast monitoring.    22    exposure to staff who might be bringing COVID
23     So there's a lot of people looking at this, not      23    in from outside the facility?
24     to mention the managers and supervisors who are      24   A Yes.
25     touring on the facilities regularly.                 25   Q Okay. So, and I know we've talked a lot about
                                                 Page 107                                                    Page 109
 1   Q Where is this all documented, where are these         1    testing today so forgive me if we've already
 2    reports kept?                                          2    discussed this, but I want to make sure it's
 3   A They're uploaded on a Z drive on your computer        3    clear on the record. There is no process in
 4    system.                                                4    place right now for the regular testing of staff,
 5   Q Have your audits, the audits conducted by you and     5    correct?
 6    your team, the audits of the audits, found any         6   A Correct, although there is the ability there for
 7    deficiencies in the availability of anything           7    staff to get tested whenever they want to.
 8    ever?                                                  8   Q If they choose to?
 9   A Maybe once or twice but not -- no, we are -- if       9   A Correct.
10    they do find anything, it's abated right away.        10   Q Okay. But there is no mandatory testing of
11    The thing -- I think they found, probably more        11    staff?
12    than anything, would be an inoperable dispenser,      12   A No.
13    and then until maintenance repairs it, we would       13   Q So there's no process in place like each staff
14    get the chemicals from the adjacent housing area.     14    member gets tested every two weeks or at any
15   Q You said an inoperable dispenser, what would that    15    regular interval, correct?
16    mean?                                                 16   A No.
17   A So the dispenser that I spoke to you about, once     17   Q And there is no process for random testing of
18    or twice we found inoperable dispensers that had      18    staff, is there?
19    to be repaired, like the knob popped off or the       19   A No.
20    hose popped off or the hose popped off type           20   Q Okay. Commissioner Feeney, are there any answers
21    thing. So the staff has instructed to get the         21    you gave today that you feel the need to correct,
22    chemical from the adjacent housing area.              22    change or amend in any way?
23           Most housing areas have an A and B side        23   A I don't think so.
24    and a north and south side, so it's easy to get       24            MR. KEENAN: Okay. I appreciate your
25    the chemicals from the adjacent side, and that's      25    time today and I have no further questions for

                                   816-384-0701 www.heritagekcmo.com
                                        Heritage Reporting Service                           Page: 28 (106 - 109)
         Case 1:20-cv-03650-KPF Document    67-4 Filed 01/22/21 Page 29 of 29
                                 Patricia Feeney-11/10/2020
                                     Jean Azor-El, et al. vs. City of New York, et al.
                                                    Page 110                                                          Page 112
 1     you at this time.                                        1          CERTIFICATE
 2           THE WITNESS: Thank you so much. Have               2   STATE OF MISSOURI )
                                                                              ) SS.
 3     a great day.                                             3   COUNTY OF JACKSON )
 4           MR. KEENAN: You, too. No questions                 4
 5     from the City?                                           5          I, TRICIA D. TATE, a Certified Court
                                                                    Reporter, do certify that pursuant to Notice to
 6           MR. THAYER: No.                                    6   Take Deposition, via videoconference,
 7           MR. KEENAN: Okay. All right. Thank                 7
 8     you so much and I appreciate everybody's time.           8             PATRICIA FEENEY
 9     Everybody have a really good rest of your day.           9
                                                                    came before me, was by me duly sworn to testify
10           (Deposition concluded.)                           10   the whole truth of her knowledge of the matters
                                                                    in controversy aforesaid, was examined and her
11                                                             11   examination then written in shorthand by me and
                                                                    afterwards typed, the reading and the signing
12                                                             12   of the deposition being expressly requested by
                                                                    witness, and said deposition is herewith
13                                                             13   returned.
                                                                      I further certify that I am not
14                                                             14   counsel, attorney, or relative of either party,
                                                                    or clerk or stenographer of either party, or
15                                                             15   otherwise interested in the event of this suit.
16                                                             16
17                                                             17     IN TESTIMONY WHEREOF, I have hereunto set my
                                                                    hand and seal this 23rd day of November, 2020.
18                                                             18
19                                                             19
20                                                             20              /s/Tricia D. Tate
                                                                               Missouri C.S.R. 1240
21                                                             21              Kansas C.C.R. 1609
22                                                             22
23                                                             23
24                                                             24
25                                                             25
                                                    Page 111
 1        I, PATRICIA FEENEY, have read the foregoing
 2   deposition, and hereby affix my signature that same
 3   is true and correct except as noted above.
 4                 ________________
 5                 PATRICIA FEENEY
 6
 7   STATE OF___________:
 8   COUNTY OF__________:
 9
10               Before me,_____________________,
11
       on this day personally PATRICIA FEENEY, known to
       me (or proved to me on the oath of
12
       ____________________or through (description of
       identity card or other document) to be the person
13
       whose name is subscribed to the foregoing
       instrument and acknowledged to me that they
14
       executed the same for the purposes and
       consideration therein expressed.
15
16        Given under my hand and seal of office
17
     this_____day of________________, 2020.
18   Notary Public in and for
19
     the State of___________:
20   My Commission expires:
21
22
23            JEAN AZOR-EL, et al.
24                VS.
25           CITY OF NEW YORK, et al.

                                     816-384-0701 www.heritagekcmo.com
                                          Heritage Reporting Service                              Page: 29 (110 - 112)
